REPUBLIQUE DU CONGO

Unité * Travail * Progrés

54° ANNEE - N° 12

Jeudi 22 mars 2012

JOURNAL OFFICIEL

DE LA REPUBLIQUE DU CONGO

paraissant le jeudi de chaque semaine @ Brazzaville

ABONNEMENTS
DESTINATIONS NUMERO
1 AN 6 MOIS 3 MOIS
REPUBLIQUE DU CONGO ..... 24.000 12.000 6.000 500 F CFA
Voie aérienne exclusivement
ETRANGER .... 38.400 19.200 9.600 800 F CFA

© Annonces judiciaires et légales et avis divers :

9 Propriété fonciére et miniére : 8.400 frs le texte.

460 frs la ligne (il ne sera pas compté moins de 5.000 frs par annonce ou avis).
Les annonces devront parvenir au plus tard le jeudi précédant la date de parution du “JO”

© Déclaration d'association : 15.000 frs le texte.

Réglement

DIRECTION : TEL./FAX : (+242) 281.52.42 - BOITE POSTALE 2.087 BRAZZAVILLE - Email : journal. officiel@sgg.cg
: spaces, mandat postal, chéque visé et payable en République du Congo, libellé a Tordre du Journal officiel
et adressé la direction du Journal officiel et de la documentation.

SOMMAIRE

PARTIE OFFICIELLE

- LOIS -

12 mars Loi n° 5-2012 autorisant la ratification du pro-
tocole additionnel de la convention des Nations
Unies contre la criminalité transnationale orga-
nisée visant a prévenir, réprimer et punir la trai-
te des personnes, en particulier des femmes et
des enfants.

12 mars Loi n° 6-2012 autorisant la ratification de la
convention en matiére de coopération et d’en-
traide judiciaires entre les Etats membres de la
Communauté Economique des Etats de I’Afrique
Centrale... seessssseessssseecessnneessssnee

- DECRETS ET ARRETES -
A-TEXTES GENERAUX

MINISTERE DES AFFAIRES ETRANGERES
ET DE LA COOPERATION

12 mars Décret n° 2012-171 portant ratification du pro-

295

295

tocole additionnel de la convention des Nations
Unies contre la criminalité transnationale orga-
nisée visant A prévenir, réprimer et punir la

traite des personnes, en particulier des femmes
et des enfants........

12 mars Décret n° 2012-172 portant ratification de la
convention en matiére de coopération et d’en-
traide judiciaires entre les Etats membres de
la Communauté Economique des Etats de
TAfrique Centralle........ssssscsessssseeeesesesseeeeee

MINISTERE DE L’INTERIEUR ET
DE LA DECENTRALISATION

16 mars Arrété n° 2880 portant prorogation de la période
de révision extraordinaire des listes électorales.

15 mars Arrété n° 2764 portant approbation de la con-
vention d'aménagement et de transformation
pour la mise en valeur de I'unité forestiére d’ex-
ploitation Banda Nord, située dans la zone II
Niari, du secteur forestier Sud, dans le dépar-
tement du Niari

295

300

310

MINISTERE DU DEVELOPPEMENT DURABLE, DE L’ECO-
NOMIE FORESTIERE ET DE L’ENVIRONNEMENT

311
294 Journal officiel de la République du Congo

N° 12-2012

MINISTERE DE LA PECHE
ET DE L’AQUACULTURE

12 mars Décret n° 2012-173 portant composition et fonc-
tionnement du comité consultatif de la péche
et de l'aquaculture..

12 mars Décret n° 2012-174 portant statut de l'obser-
vateur a bord d'un navire de péche... .

12 mars Décret n° 2012-175 portant réorganisation et
fonctionnement du fonds d’aménagement ha-
lieutique..

MINISTERE DES AFFAIRES FONCIERES
ET DU DOMAINE PUBLIC

15 mars Arrété n° 2763 portant affectation d'une (1) par-
celle de terrain constitutive du domaine du port
autonome de Pointe-Noire a la direction générale
du commerce intérieur....

322

323

324

328

B - TEXTES PARTICULIERS

MINISTERE DU DEVELOPPEMENT DURABLE, DE L’ECO-
NOMIE FORESTIERE ET DE L’ENVIRONNEMENT

- Agrément.. 329

PARTIE NON OFFICIELLE

- ANNONCE -

329

- Annonce légale..
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 295

PARTIE OFFICIELLE

- LOIS -

Loi n° 5-2012 du 12 mars 2012 autorisant
la ratification du protocole additionnel de la conven-
tion des Nations Unies contre la criminalité transna-
tionale organisée visant a prévenir, réprimer et punir
la traite des personnes, en particulier des femmes et
des enfants

L’Assemblée nationale et le Sénat
ont délibéré et adopté ;

Le Président de la République promulgue
Ja loi dont la teneur suit :

Article premier : Est autorisée la ratification du
protocole additionnel de la convention des Nations
Unies contre la criminalité transnationale organisée
visant a prévenir, réprimer et punir la traite des per-
sonnes, en particulier des femmes et des enfants,
adopté a New York le 15 novembre 2000, dont le texte
est annexé a la présente loi.

Article 2 : La présente loi sera publiée au Journal offi-
ciel et exécutée comme loi de l'Etat.

Fait a Brazzaville, le 12 mars 2012
Par le Président de la République,
Denis SASSOU-N’'GUESSO

Le ministre des affaires étrangéres
et de la coopération,

Basile IKOUEBE

Le ministre de l'intérieur
et de la décentralisation,

Raymond Zéphirin MBOULOU

Le ministre d’Etat, coordonnateur du pdle de la sou-
veraineté, garde des sceaux, ministre de la justice et
des droits humains,

Aimé Emmanuel YOKA

Loi n° 6-2012 du 12 mars 2012 autorisant
la ratification de la convention en matiére de coopé-
ration et d’entraide judiciaires entre les Etats mem-
bres de la Communauté Economique des Etats de
l'Afrique Centrale

L’Assemblée nationale et le Sénat
ont délibéré et adopté ;

Le Président de la République promulgue
la loi dont la teneur suit :

Article premier : Est autorisée la ratification de la
convention en matiére de coopération et d’entraide
judiciaires entre les Etats membres de la communau-
té économique des Etats de l'Afrique Centrale, signée
a Brazzaville le 27 mars 2006, dont le texte est
annexé a la présente loi.

Article 2 : La présente loi sera publiée au Journal offi-
ciel et exécutée comme loi de I’Etat.

Fait a Brazzaville, le 12 mars 2012
Par le Président de la République,
Denis SASSOU-N'GUESSO

Le ministre des affaires étrangéres
et de la coopération,

Basile IKOUEBE

Le ministre de l'intérieur
et de la décentralisation,

Raymond Zéphirin MBOULOU

Le ministre d’Etat, coordonnateur du péle de la sou-
veraineté, garde des sceaux, ministre de la justice et
des droits humains,

Aimé Emmanuel YOKA

- DECRETS ET ARRETES -
A- TEXTES GENERAUX

MINISTERE DES AFFAIRES ETRANGERES
ET DE LA COOPERATION

Décret n° 2012-171 du 12 mars 2012 por-
tant ratification du protocole additionnel de la
convention des Nations Unies contre la criminalité
transnationale organisée visant a prévenir, réprimer
et punir la traite des personnes, en particulier des
femmes et des enfants

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 5 - 2012 du 12 mars 2012 autorisant la
ratification du protocole additionnel de la convention
des Nations Unies contre la criminalité transnationa-
le organisée visant a prévenir, réprimer et punir la
traite des personnes, en particulier des femmes et
des enfants ;

Vu le décret n° 2011-558 du 17 aott 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 modi-
fiant la composition du Gouvernement,

En Conseil des ministres,

Décréte :
296 Journal officiel de la République du Congo

N° 12-2012

Article premier : Est ratifié le protocole additionnel de
la Convention des Nations Unies contre la criminali-
té transnationale organisée visant a prévenir, répri-
mer et punir la traite des personnes, en particulier
des femmes et des enfants adopté a New York le 15
novembre 2000, dont le texte est annexé au présent
décret

Article 2 : Le présent décret sera enregistré et publié
au Journal officiel de la République du Congo.

Fait a Brazzaville, le 12 mars 2012
Par le Président de la République,
Denis SASSOU-N'GUESSO

Le ministre des affaires étrangéres
et de la coopération,

Basile IKOUEBE

Le ministre de l'intérieur
et de la décentralisation,

Raymond Zéphirin MBOULOU

Le ministre d’Etat, coordonnateur du péle de la sou-
veraineté, garde des sceaux, ministre de la justice et
des droits humains,

Aimé Emmanuel YOKA
Annexe II

Protocole additionnel 4 la Convention des Nations
Unies contre la criminalité transnationale organisée
visant a prévenir, réprimer et punir la traite des per-

sonnes, en particulier des femmes et des enfants

Préambule
Les Etats Parties au présent Protocole,

Déclarant qu'une action efficace visant 4 prévenir et
combattre la traite des personnes, en particulier des
femmes et des enfants, exige de la part des pays d’o-
rigine, de transit et de destination une approche glo-
bale et internationale comprenant des mesures des-
tinées A prévenir une telle traite, 4 punir les trafi-
quants et a protéger les victimes de cette traite,
notamment en faisant respecter leurs droits fonda-
mentaux internationalement reconnus,

Tenant compte du fait que, malgré l’existence de
divers instruments internationaux qui renferment
des régles et des dispositions pratiques visant a lut-
ter contre l’exploitation des personnes, en particulier
des femmes et des enfants, il n’y a aucun instrument
universel qui porte sur tous les aspects de la traite
des personnes,

Préoccupés par le fait que, en l’absence d'un tel
instrument, les personnes vulnérables a une telle
traite ne seront pas suffisamment protégées,

Rappelant la résolution 53-111 de l'Assemblée géné-
rale du 9 décembre 1998, dans laquelle l'‘Assemblée a
décidé de créer un comité intergouvernemental spé-
cial A composition non limitée chargé d’élaborer une
convention internationale générale contre la crimina-
lité transnationale organisée et d’examiner s'il y avait
lieu d’élaborer, notamment, un instrument interna-
tional de lutte contre la traite des femmes et des
enfants,

Convaincus que le fait d’adjoindre a la Convention
des Nations Unies contre la criminalité transnationa-
le organisée un instrument international visant a
prévenir, réprimer et punir la traite des personnes, en
particulier des femmes et des enfants, aidera a préve-
nir et combattre ce type de criminalité.

Sont convenus de ce qui suit :
1 - Dispositions générales

Article premier - Relation avec la Convention des
Nations Unies contre la criminalité transnationale
organisée

1. Le présent Protocole compléte la Convention des
Nations Unies contre la criminalité transnationale
organisée. Il est interprété conjointement avec la
Convention.

2. Les dispositions de la Convention s’appliquent
mutatis mutandis au présent Protocole, sauf disposi-
tion contraire dudit Protocole.

3. Les infractions établies conformément a l'article 5
du présent Protocole sont considérées comme des
infractions établies conformément a la Convention.

Article 2 - Objet
Le présent Protocole a pour objet :

a) de prévenir et de combattre la traite des personnes,
en accordant une attention particuliére aux femmes
et aux enfants ;

b) de protéger et d’aider les victimes d'une telle traite
en respectant pleinement leurs droits fondamentaux;
et

c) de promouvoir la coopération entre les Etats
Parties en vue d’atteindre ces objectifs.

Article 3 - Terminologie
Aux fins du présent Protocole :

a) L’expression “traite des personnes” désigne le
recrutement, le transport, le transfert, ‘hébergement
ou l'accueil de personnes, par la menace de recours
ou le recours a la force ou a d’autres formes de
contrainte, par enlévement, fraude, tromperie, abus
dautorité ou d'une situation de vulnérabilité, ou par
Yoffre ou l'acceptation de paiements ou d’avantages
pour obtenir le consentement d’une personne ayant
autorité sur une autre aux fins d’exploitation.
exploitation comprend, au minimum, !’exploitation
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 297

de la prostitution d’autrui ou d’autres formes d’ex-
ploitation sexuelle, le travail ou les services forcés,
lesclavage ou les pratiques analogues a I'esclavage,
la servitude ou le prélévement d’organes;

b) Le consentement d’une victime de la traite des per-
sonnes 4 l'exploitation envisagée, telle qu’énoncée a
lalinéa a du présent article, est indifferent lorsque
Tun quelconque des moyens énoncés a l’alinéa a a été
utilisé ;

c) Le recrutement, le transport, le transfert, héber-
gement ou I’accueil d’un enfant aux fins d’exploita-
tion sont considérés comme une “traite des person-
nes” méme siils ne font appel 4 aucun des moyens
énoncés a l'alinéa a du présent article;

d) Le terme “enfant” désigne toute personne agée de
moins de 18 ans.

Article 4 - Champ d’application

Le présent Protocole s’applique, sauf disposition
contraire, a la prévention, aux enquétes et aux pour-
suites concernant les infractions établies conformé-
ment a son article 5, lorsque ces infractions sont de
nature transnationale et qu'un groupe criminel orga-
nisé y est impliqué, ainsi qu’a la protection des victi-
mes de ces infractions.

Article 5 - Incrimination

1. Chaque Etat Partie adopte les mesures législatives
et autres nécessaires pour conférer le caractére d’in-
fraction pénale aux actes énoncés a I'article 3 du pré-
sent Protocole, lorsqu’ils ont été commis intention-
nellement.

2. Chaque Etat Partie adopte également les mesures
législatives et autres nécessaires pour conférer le
caractére d’infraction pénale :

a) sous réserve des concepts fondamentaux de son
systéme juridique, au fait de tenter de commettre une
infraction établie conformément au paragraphe 1 du
présent article ;

b) au fait de se rendre complice d'une infraction éta-
blie conformément au paragraphe I du présent arti-
cle; et

c) Au fait d’organiser la commission d'une infraction
établie conformément au paragraphe I du présent
article ou de donner des instructions a d’autres per-
sonnes pour qu’elles la commettent.

Il. Protection des victimes de la traite des personnes

Article 6 - Assistance et protection accordées aux vic-
times de la traite des personnes

1. Lorsqu’il y a lieu et dans la mesure ou son droit
interne le permet, chaque Etat Partie protége la vie
privée et l'identité des victimes de la traite des per-
sonnes, notamment en rendant les procédures judi-
ciaires relatives a cette traite non publiques.

2. Chaque Etat Partie s'assure que son systéme juri-
dique ou administratif prévoit des mesures permet-
tant de fournir aux victimes de la traite des person-
nes, lorsqu’il y a lieu :

a) des informations sur les procédures judiciaires et
administratives applicables ;

b) une assistance pour faire en sorte que leurs avis et
préoccupations soient présentés et pris en compte
aux stades appropriés de la procédure pénale enga-
gée contre les auteurs d’infractions, d’une maniére
qui ne porte pas préjudice aux droits de la défense.

3. Chaque Etat Partie envisage de mettre en oeuvre
des mesures en vue d’assurer le rétablissement phy-
sique, psychologique et social des victimes de la trai-
te des personnes, y compris, s'il y a lieu, en coopéra-
tion avec les organisations non gouvernementales,
d'autres organisations compétentes et d’autres élé-
ments de la société civile et, en particulier, de leur
fournir :

a) un logement convenable ;

b) des conseils et des informations, concernant
notamment les droits que la loi leur reconnait, dans
une langue qu’elles peuvent comprendre ;

c) une assistance médicale, psychologique et maté-
rielle ; et

d) des possibilités d’emploi, d’éducation et de formation.

4, Chaque Etat Partie tient compte, lorsqu’il applique
les dispositions du présent article, de l’age, du sexe et
des besoins spécifiques des victimes de la traite des
personnes, en particulier des besoins spécifiques des
enfants, notamment un logement, une éducation et
des soins convenables.

5. Chaque Etat Partie s’efforce d’assurer la sécurité
physique des victimes de la traite des personnes pen-
dant qu’elles se trouvent sur son territoire.

6. Chaque Etat Partie s’assure que son systéme juri-
dique prévoit des mesures qui offrent aux victimes de
la traite des personnes la possibilité d’obtenir répara-
tion du préjudice subi.

Article 7 - Statut des victimes de la traite des person-
nes dans les Etats d'accueil

1. En plus de prendre des mesures conformément a
Tarticle 6 du présent Protocole, chaque Etat Partie
envisage d’adopter des mesures législatives ou d’au-
tres mesures appropriées qui permettent aux victimes
de la traite des personnes de rester sur son territoire,
a titre temporaire ou permanent, lorsqu’'il y a lieu.

2. Lorsqu’il applique la disposition du paragraphe I
du présent article, chaque Etat Partie tient da’ment
compte des facteurs humanitaires et personnels.

Article 8 - Rapatriement des victimes de la traite des
personnes

1. LEtat Partie dont une victime de la traite des per-
sonnes est ressortissante ou dans lequel elle avait le
droit de résider a titre permanent au moment de son
entrée sur le territoire de Etat Partie d'accueil facili-
te et accepte, en tenant dament compte de la sécuri-
té de cette personne, le retour de celle-ci sans retard
injustifié ou déraisonnable.
298 Journal officiel de la République du Congo

N° 12-2012

2. Lorsqu’un Etat Partie renvoie une victime de la
traite des personnes dans un Etat Partie dont cette
personne est ressortissante ou dans lequel elle avait
le droit de résider a titre permanent au moment de
son entrée sur le territoire de l'Etat Partie d’accueil,
ce retour est assuré compte dtiment tenu de la sécu-
rité de la personne, ainsi que de l'état de toute procé-
dure judiciaire liée au fait qu'elle est une victime de
la traite, et il est de préférence volontaire.

3. A la demande d’un Etat Partie d’accueil, un Etat
Partie requis vérifie, sans retard injustifié ou dérai-
sonnable, si une victime de la traite des personnes
est son ressortissant 0 avait le droit de résider a
titre permanent sur son territoire au moment de son
entrée sur le territoire de Etat Partie d’accueil.

4. Afin de faciliter le retour d’une victime de la traite
des personnes qui ne posséde pas les documents
voulus, l'Etat Partie dont cette personne est ressortis-
sante ou dans lequel elle avait le droit de résider a
titre permanent au moment de son entrée sur le ter-
ritoire de Etat Partie d’accueil accepte de délivrer, a
Ja demande de I’Etat Partie d’accueil, les documents
de voyage ou toute autre autorisation nécessaires
pour permettre a la personne de se rendre et d’étre
réadmise sur son territoire.

5. Le présent article s’entend sans préjudice de tout
droit accordé aux victimes de la traite des personnes
par toute loi de l'Etat Partie d'accueil.

6. Le présent article s’entend sans préjudice de tout
accord ou arrangement bilatéral ou multilateral
applicable régissant, en totalité ou en partie, le retour
des victimes de la traite des personnes.

Ill. Prévention, coopération et autres mesures
Article 9 - Prévention de la traite des personnes

1. Les Etats Parties établissent des politiques, pro-
grammes et autres mesures d’ensemble pour :

a) prévenir et combattre la traite des personnes;

b) protéger les victimes de la traite des personnes, en
particulier les femmes et les enfants, contre une nou-
velle victimisation ;

2. Les Etats Parties s’efforcent de prendre des mesu-
res telles que des recherches, des campagnes d’infor-
mation et des campagnes dans les médias, ainsi que
des initiatives sociales et économiques, afin de préve-
nir et de combattre la traite des personnes.

3. Les politiques, programmes et autres mesures éta-
blis conformément au présent article incluent, selon
qu'il convient, une coopération avec les organisations
non gouvernementales, d'autres organisations com-
pétentes et d'autres éléments de la société civile.

4- Les Etats Parties prennent ou renforcent des
mesures, notamment par le biais d’une coopération
bilatérale ou multilatérale, pour remédier aux fac-
teurs qui rendent les personnes, en particulier les

femmes et les enfants, vulnérables 4 la traite, tels que
la pauvreté, le sous-développement et I'inégalité des
chances.

5. Les Etats Parties adoptent ou renforcent des mesu-
res législatives ou autres, telles que des mesures d’or-
dre éducatif, social ou culturel, notamment par le biais
dune coopération bilatérale et multilatérale, pour
décourager la demande qui favorise toutes les formes
dexploitation des personnes, en particulier des fem-
mes et des enfants, aboutissant 4 la traite.

Article 10 - Echange d’informations et formation

1 Les services de détection, de répression, d'immigra-
tion ou d'autres services compétents des Etats Parties
coopérent entre eux, selon qu'il convient, en échan-
geant, conformément au droit interne de ces Etats, des
informations qui leur permettent de déterminer :

a) si des personnes franchissant ou tentant de fran-
chir une frontiére internationale avec des documents
de voyage appartenant a d’autres personnes ou sans
documents de voyage sont auteurs ou victimes de la
traite des personnes;

b) les types de documents de voyage que des person-
nes ont utilisés ou tenté d’utiliser pour franchir une
frontiére internationale aux fins de la traite des per-
sonnes ; et

c) les moyens et méthodes utilisés par les groupes
criminels organisés pour la traite des personnes, y
compris le recrutement et le transport des victimes,
les itinéraires et les liens entre les personnes et les
groupes se livrant a cette traite, ainsi que les mesu-
res pouvant permettre de les découvrir.

2. Les Etats Parties assurent ou renforcent la forma-
tion des agents des services de détection, de répres-
sion, d'immigration et d'autres services compétents a
la prévention de la traite des personnes. Cette forma-
tion devrait mettre l’'accent sur les méthodes utilisées
peur prévenir une telle traite, traduire les trafiquants
en justice et faire respecter les droits des victimes,
notamment protéger ces derniéres des trafiquants.
Elle devrait également tenir compte de la nécessité de
prendre en considération les droits de la personne
humaine et les problémes spécifiques des femmes et
des enfants, et favoriser la coopération avec les orga-
nisations non gouvernementales, d'autres organisa-
tions compétentes et d'autres éléments de la société
civile.

3. Un Etat Partie qui recoit des informations se confor-
me a toute demande de I'Etat Partie qui les a commu-
niquées soumettant leur usage 4a des restrictions.

Article 11 - Mesures aux frontiéres

1. Sans préjudice des engagements internationaux
relatifs a la libre circulation des personnes, les Etats
Parties renforcent, dans la mesure du possible, les
contrdles aux frontiéres nécessaires pour prévenir et
détecter la traite des personnes.
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 299

2. Chaque Etat Partie adopte les mesures législatives
ou autres appropriées pour prévenir, dans la mesure
du possible, l'utilisation des moyens de transport
exploités par des transporteurs commerciaux pour la
commission des infractions établies conformément a
larticle 5 du présent Protocole.

3. Lorsqu’il y a lieu, et sans préjudice des conven-
tions internationales applicables, ces mesures
consistent notamment a prévoir l’obligation pour les
transporteurs commerciaux, y compris toute compa-
gnie de transport ou tout propriétaire ou exploitant
d'un quelconque moyen de transport, de vérifier que
tous les passagers sont en possession des documents
de voyage requis pour I’entrée dans l'Etat d'accueil.

4. Chaque Etat Partie prend les mesures nécessaires,
conformément a son droit interne, pour assortir de
sanctions, l’obligation énoncée au paragraphe 3 du
présent article.

5. Chaque Etat Partie envisage de prendre des mesu-
res qui permettent, conformément a son droit inter-
ne, de refuser l’entrée de personnes impliquées dans
la commission des infractions établies conformément
au présent Protocole ou d’annuler leur visa.

6. Sans préjudice de l'article 27 de la Convention, les
Etats Parties envisagent de renforcer la coopération
entre leurs services, de contréle aux frontiéres,
notamment par l’établissement et le maintien de
voies de communication directes.

Article 12 - Sécurité et contréle des documents

Chaque Etat Partie prend les mesures nécessaires,
selon les moyens disponibles :

a) Pour faire en sorte que les documents de voyage ou
didentité qu'il délivre soient d’une qualité telle qu’on
ne puisse facilement en faire un usage impropre et
les falsifier ou les modifier, les reproduire ou les déli-
vrer illicitement; et

b) Pour assurer l’intégrité et la sécurité des docu-
ments de voyage ou d'identité délivrés par lui ou en
son nom et pour empécher qu’ils ne soient créés,
délivrés et utilisés illicitement.

Article 13 - Légitimité et validite des documents

A la demande d’un autre Etat Partie, un Etat Partie
vérifie, conformément a son droit interne et dans un
délai raisonnable, la légitimité et la validité des docu-
ments de voyage ou diidentité délivrés ou censés
avoir été délivrés en son nom et dont on soupgonne
quiils sont utilisés pour la traite des personnes.

IV - Dispositions finales
Article 14 - Clause de sauvegarde
1. Aucune disposition du présent Protocole n’a d'inci-

dences sur les droits, obligations et responsabilités
des Etats et des particuliers en vertu du droit inter-

national, y compris du droit international humanitai-
re et du droit international relatif aux droits de
l'homme et en particulier, lorsqu’ils s’appliquent, de
la Convention de 1951 et du Protocole de 1967 rela-
tifs au statut des réfugiés ainsi que du principe de
non-refoulement qui y est énoncé.

2. Les mesures énoncées dans le présent Protocole
sont interprétées et appliquées d’une facon telle que
les personnes ne font pas I’objet d'une discrimination
au motif qu’elles sont victimes d'une traite.
Liinterprétation et l'application de ces mesures sont
conformes aux principes de non-discrimination inter-
nationalement reconnus

Article 15 - Réglement des différends

1. Les Etats Parties s’efforcent de régler les différends
concernant I'interprétation ou l'application du pré-
sent Protocole par voie de négociation.

2. Tout différend entre deux Etats Parties ou plus
concernant I'interprétation ou l'application du pré-
sent Protocole qui ne peut étre réglé par voie de négo-
ciation dans un délai raisonnable est, 4 la demande
de l'un de ces Etats Parties, soumis 4 I'arbitrage. Si,
dans un délai de six mois 4 compter de la date de la
demande d’arbitrage, les Etats Parties ne peuvent
s'entendre sur l’organisation de I’arbitrage, l'un quel-
conque d’entre eux peut soumettre le différend a la
Cour internationale de Justice en adressant une
requéte conformément au Statut de la Cour.

3. Chaque Etat Partie peut, au moment de la signatu-
re, de la ratification, de l'acceptation ou de l'approba-
tion du présent Protocole ou de l'adhésion a celui-ci,
déclarer qu'il ne se considére pas lié par le paragraphe
2 du présent article. Les autres Etats Parties ne sont
pas liés par le paragraphe 2 du présent article envers
tout Etat Partie ayant émis une telle réserve.

4. Tout Etat Partie qui a émis une réserve en vertu du
paragraphe 3 du présent article peut la retirer 4 tout
moment en adressant une notification au Secrétaire
général de Organisation des Nations Unies.

Article 16 - Signature, ratification, acceptation,
approbation et adhésion

1. Le présent Protocole sera ouvert a la signature de
tous les Etats du 12 au 15 décembre 2000 a Palerme
(Italie) et, par la suite, au Siége de Organisation des
Nations Unies, 4 New York, jusqu’au 12 décembre
2002.

2. Le présent Protocole est également ouvert a la
signature des organisations régionales d'intégration
économique a la condition qu’au moins un Etat mem-
bre d'une telle organisation ait signé le présent
Protocole conformément au paragraphe I du présent
article.

3. Le présent Protocole est soumis a ratification,
acceptation ou approbation. Les instruments de rati-
fication, d’acceptation ou d’approbation seront dépo-
300 Journal officiel de la République du Congo

N° 12-2012

sés auprés du Secrétaire général de l'Organisation
des Nations Unies. Une organisation régionale d’inté-
gration économique peut déposer ses instruments de
ratification, d’acceptation ou d’approbation si au
moins un de ses Etats membres I’a fait. Dans cet
instrument de ratification, d’acceptation ou d’appro-
bation, cette organisation déclare l’étendue de sa
compétence concernant les questions régies par le
présent Protocole. Elle informe également le déposi-
taire de toute modification pertinente de l’étendue de
sa compétence.

4. Le présent Protocole est ouvert a Il'adhésion de tout
Etat ou de toute organisation régionale d’intégration
économique dont au moins un Etat membre est Partie
au présent Protocole. Les instruments d’adhésion sont
déposés auprés du Secrétaire général de Organisation
des Nations Unies. Au moment de son adhésion, une
organisation régionale d’intégration économique décla-
re l’étendue de sa compétence concernant les ques-
tions régies par le présent Protocole. Elle informe éga-
lement le dépositaire de toute modification pertinente
de l’étendue de sa compétence.

Article 17 - Entrée en vigueur

1. Le présent Protocole entrera en vigueur le quatre-
vingt-dixiéme jour suivant la date de dépdt du qua-
rantiéme instrument de ratification, d’acceptation,
d'approbation ou d'adhésion, étant entendu qu'il
nentrera pas en vigueur avant que la Convention
n’entre elle-méme en vigueur. Aux fins du présent
paragraphe, aucun des instruments déposés par une
organisation régionale d'intégration économique n'est
considéré comme un instrument venant s’ajouter aux
instruments déja déposés par les Etats membres de
cette organisation.

2. Pour chaque Etat ou organisation régionale d’inté-
gration économique qui ratifiera, acceptera ou
approuvera le présent Protocole ou y adhérera aprés
le dépot du quarantiéme instrument pertinent, le pré-
sent Protocole entrera en vigueur le trentiéme jour
suivant la date de dépot de l'instrument pertinent par
ledit Etat ou ladite organisation ou 4 la date a laquel-
le il entre en vigueur en application du paragraphe 1
du présent article, si celle-ci est postérieure.

3. Loriginal du présent Protocole, dont les textes
anglais, arabe, chinois, espagnol, francais et russe
font également foi, sera déposé auprés du Secrétaire
général de Organisation des Nations Unies.

En foi de quoi, les plénipotentiaires soussignés, a ce
dtument autorisés par leurs gouvernements respectifs,
ont signé le présent Protocole.

Décret n° 2012 - 172 du 12 mars 2012 por-
tant ratification de la convention en matiére de coopé-
ration et d’entraide judiciaires entre les Etats membres
de la Communauté Economique des Etats de l'Afrique
Centrale

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 6 - 2012 du 12 mars 2012 autorisant la
ratification de la convention en matiére de coopéra-
tion et d’entraide judiciaires entre les Etats membres
de la Communauté Economique des Etats de
l'Afrique Centrale ;

Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 modi-
fiant la composition du Gouvernement.

En Conseil des ministres,
Décréte :

Article premier : Est ratifi¢e la convention en matiére
de coopération et d’entraide judiciaires entre les Etats
membres de la communauté économique des Etats de
TAfrique Centrale, signée a Brazzaville le 27 mars
2006, dont le texte est annexé au présent décret.

Article 2 : Le présent décret sera enregistré et publié
au Journal officiel de la République du Congo.

Fait a Brazzaville, le 12 mars 2012
Par le Président de la République,
Denis SASSOU-N’'GUESSO

Le ministre des affaires étrangéres
et de la coopération,

Basile IKOUEBE

Le ministre d’Etat, coordonnateur du pdle de la sou-
veraineté, garde des sceaux, ministre de la justice et
des droits humains,

Aimé Emmanuel YOKA

CONVENTION EN MATIERE DE COOPERATION
ET D’ENTRAIDE JUDICIAIRES ENTRE LES ETATS
MEMBRES DE LA COMMUNAUTE ECONOMIQUE

DES ETATS DE L’AFRIQUE CENTRALE

(CEEAC)

Les Gouvernements,

De la République d’Angola ;

De la République du Burundi ;

De la République du Cameroun ;

De la République Centrafricaine ;

De la République du Congo ;

De la République Démocratique du Congo ;
De la République Gabonaise ;

De la République de Guinée Equatoriale ;
De la République Rwandaise ;

De la République Démocratique de Sao Tomé et
Principe ;

De la République du Tchad ;

Ci- aprés dénommeés, les hautes parties contractantes.

Considérant le traité instituant la Communauté
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 301

Economique des Etats de l'Afrique Centrale ;

Considérant que le but de la Communauté est de
réaliser une union juridique plus étroite entre les
Etats membres en vue de la mise en place progressi-
ve d'un espace de liberté et de sécurité ;

Considérant que cet objet peut étre atteint par la
conclusion d’accords ou la réalisation d’une union
juridique plus étroite entre les Etats par le biais
d'une action commune ;

Désireux de renforcer leur coopération dans la lutte
contre la criminalité et la délinquance sous toutes
leurs formes, dans la poursuite des délinquants pré-
sumés ou des personnes condamnées afin de faire
reculer l'impunité ;

Conviennent de ce qui suit :
TITRE I : DISPOSITIONS GENERALES
Chapitre 1 : De l'objet
Article 1 : La présente convention a pour objet :

a)- d'instaurer la coopération et l’entraide judiciaires
entre les hautes parties contractantes ;

b)- de permettre la livraison réciproquement, des per-
sonnes poursuivies, recherchées aux fins d’exécution
dune peine dans I’Etat requérant, a raison d’un fait
donnant lieu a extradition;

c)- de remettre a l'institution compétente qui en fait
la demande les personnes poursuivies ou recher-
chées a raison d'un fait relevant de la compétence
dune juridiction pénale internationale ad hoc ou per-
manente, et ,

d)- de promouvoir l'action commune des parties
contractantes en vue d’atteindre ces objectifs.

Article 2

Chaque haute partie contractante désigne I’autorité
chargée de la mise en ceuvre de la présente conven-
tion, en liaison avec les autorités correspondantes
des autres parties.

Article 3

1- les autorités visées aux articles 2 et 3 sont dési-
gnées au moyen d'une déclaration adressée a l’auto-
rité dépositaire au moment ou la partie contractante
concernée dépose son instrument de ratification a la
présente Convention.

2- tout changement quant a la compétence de ces
autorités fera également l'objet d'une déclaration
adressée a l'autorité dépositaire.

Chapitre Il : Des définitions
Article 4

Aux fins de la présente Convention, on entend par :

- Etat(s) membre (s), les Etats de l'Afrique Centrale
ayant signé et ratifié le Traité instituant la
CEEAC,

Etat partie, un Etat membre de la CEEAC ayant
ratifié ou approuvé la présente Convention ;

Etat requérant ou partie requérante, Etat qui a
soumis une demande d’extradition aux termes du
présent Accord ;

- Etat requis ou partie requise, Etat auquel est
adressée une demande d’extradition aux termes
de la présente Convention ;

Etat tiers, un Etat autre que lEtat requis ou l'Etat
requérant ;

Peine, toute pénalité ou mesure encourue ou
prononcée par une juridiction compétente en rai-
son d'une infraction y compris les peines d’em-
prisonnement ;

Mesure de sareté désigne toute mesure privative
de liberté qui a été ordonnée en complément ou
en substitution d’une peine, par décision d’une
juridiction pénale ;

Extradition, acte par lequel un Etat requis remet
a la disposition d'un Etat requérant une personne
poursuivie, recherchée ou condamnée pour une
infraction de droit commun conformément aux
dispositions de la présente Convention ;

- Commission rogatoire, Acte par lequel les
autorités judiciaires de l'Etat requérant chargent
celles de I'Etat requis d’accomplir des actes de
procédures déterminés, ou de communiquer des
piéces a conviction des dossiers ou documents ;
Exequatur, Acte par lequel les autorités judiciaires
dun Etat partie autorisent, sur leur territoire,
Texécution d’une décision de justice rendue sur le
territoire d'un autre Etat partie.

TITRE Il : DE LVETAT CIVIL
ET DE LA NATIONALITE

Chapitre 1 : De l'état civil
Article 5

Constituent des actes de |’état civil au sens de la pré-
sente convention :

- les actes de naissance ;

- les actes de déclaration d’un enfant sans vie ;

- les actes de reconnaissance des enfants naturels
dressés par les officiers de l’état-civil ;

- les actes de légalisation ;

- les actes de mariage ;

- les actes de décés ;

- les transcriptions de jugements ou arréts de
divorce et de séparation de corps ;

- les transcriptions des ordonnances, jugements ou
arréts en matiére d'etat des personnes.

Article 6

La délivrance d'une expédition d'un acte de l'état civil
se fait sans préjudice de la nationalité de la personne
concernée.

Article 7

Les demandes relevant de l'état civil sont transmises
302 Journal officiel de la République du Congo

N° 12-2012

aux services compétents de la partie requise par l'au-
torité visée a l'article 3 de la présente convention.

Article 8

Les actes d'état civil dressés par les services consu-
laires de chacune des hautes parties contractantes
sur le territoire d'une autre partie sont communiqués
aux services de l'état civil de cette partie sur le terri-
toire de laquelle ces actes ont été dressés.

De méme, lorsque les services de l'état civil de l'une
des hautes parties contractantes enregistrent un acte
d'état-civil concernant un ressortissant d’une partie,
ils le communiquent aux services consulaires de
cette partie contractante accrédités dans ledit Etat.

Article 9

Les services de l'état civil des parties contractantes
remettent a leur demande, aux services correspon-
dants des autres parties, une expédition des actes
d'état civil dressés sur un territoire et concernant ses
ressortissants.

A la réception des expéditions et extraits, les services
de la partie requérante font porter sur leurs registres
de l'état civil les mentions appropriées en marge des
actes de naissance ou de mariage des personnes
concernées ou intéressées.

A défaut d’exequatur, la mention des jugements et
arréts est faite a titre de simple renseignement.

Article 10

Les services compétents des hautes parties contrac-
tantes délivrent dans les mémes conditions qu’aux
nationaux des expéditions des actes de l'état civil
dressés sur les territoires de chaque haute partie si
Ja demande est faite dans un intérét administratif
signalé et/ou en faveur de leurs nationaux indigents.

Il en est de méme pour les expéditions des actes de
état civil dressés sur les territoires des autres hau-
tes parties lorsque ces actes concernent des étran-
gers, des ressortissants d’Etats tiers mais sont
demandés dans I'intérét de la procédure en cours.

Article 11

Les actes de l'état civil dressés ou transcrits dans les
postes diplomatiques et consulaires produisent les
mémes effets que les actes dressés par les services de
la partie concernée.

Article 12

Les demandes relevant de l'état civil sont transmises

aux services compétents de la partie requise par l'au-

torité visée a l'article 3 de la présente convention.
Chapitre 2 : De la nationalité

Article 13

Dans le cadre de toute demande présentée par une

haute partie contractante aux autorités d'une autre
partie, les juridictions de la partie requise sont seu-
les compétente, s'il y a lieu, pour connaitre des
contestations éventuelles élevées a titre principal sur
la question de la nationalité.

TITRE III : DE L_ACCES AUX JURIDICTIONS
Chapitre 1 : Du cautionnement

Article 14

Les ressortissants de chaque haute partie contrac-
tante ont, sur le territoire des autres parties, un libre
accés aux juridictions pour la poursuite de la défen-
se de leurs droits.

Les présentes dispositions s’appliquent indépendam-
ment de la situation au regard des lois et reglements
sur l’établissement et le séjour.

Les ressortissants de chaque partie contractante ne
peuvent se voir imposer ni caution, ni dép6t sous
quelque dénomination que ce soit a raison de leur
qualité d’étranger, de défaut de domicile ou de rési-
dence dans le pays.

Article 15

Les avocats inscrits au barreau de l'une des hautes
parties contractantes peuvent postuler et plaider
devant les juridictions des autres parties, 4 charge
par eux de se conformer 4 la législation de l'Etat ot
se trouve la juridiction saisie. Ils devront pour ce
faire, élire domicile en l'étude d'un confrére dudit
Etat.

Chapitre 2 : De l'assistance judiciaire
Article 16

Les ressortissants de chaque haute partie contrac-
tante jouissent, sur le territoire des autres parties, du
bénéfice de l'assistance judiciaire dans les mémes
conditions que les nationaux du pays ou l’assistance
est demandée.

Les documents attestant l’insuffisance des ressour-
ces, et ouvrant droit au bénéfice de l'assistance sont
délivrés a la personne qui en fait la demande par les
autorités de sa résidence habituelle.

Les hautes parties contractantes s’accordent la
coopération pour la recherche de tout renseignement
servant a l’examen de la demande d’assistance.

TITRE IV : DES COMMISSIONS ROGATOIRES

Chapitre 1 : De l'exécution des
commissions rogatoires

Article 17

Les commissions rogatoires dans les matiéres cou-
vertes par la convention, qui doivent étre exécutées
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 303

sur le territoire de l'une des hautes parties contrac-
tantes, seront exécutées par les autorités visées aux
articles 2 et 3 (auxquelles les demandes sont adres-
sées directement).

Article 18

Les commissions rogatoires sont transmises (par la
voie diplomatique). Dés réception de la commission
rogatoire, celle-ci est transmise sans délai aux auto-
rités visées aux articles 2 et 3.

Article 19

La commission rogatoire contient une description
précise de l'infraction objet de l'instruction. Elle men-
tionne les noms, qualités et adresses des personnes
qui doivent étre entendues.

Article 20

Les nationaux de la haute partie contractante requi-
se dont le témoignage est demandé dans ce cadre
sont invités 4 déposer par simple avis administratif.

Les autorités visées aux articles 2 et 3 s’assurent de
la comparution des personnes dont I'audition est
demandée.

Article 21

Lautorité requise peut refuser d’exécuter une com-
mission rogatoire si celle-ci, au regard de la régle-
mentation de la partie contractante requise, n’est pas
de sa compétence, ou pour des raisons relevant des
exigences de sa souveraineté, de sa sécurité ou de
Yordre public.

Le refus d’exécuter la commission rogatoire est
dument motivé et notifié sans retard a l'autorité de la
partie contractante requérante.

Chapitre 2 : De la transmission des actes de procé-
dure et de la comparution des témoins, experts
et personnes poursuivies

Article 22

La partie requise doit exécuter, dans les formes pré-
vues par sa législation, les demandes d’entraide judi-
ciaire relatives a une affaire pénale qui émanent des
autorités compétentes de la partie requérante et qui
ont pour objet d’accomplir des actes d’instruction ou
de communiquer des dossiers, des documents ou des
piéces a conviction, ou de restituer a la victime, le cas
échéant, sans préjudice du droit des tiers, des objets
ou valeurs provenant d’une infraction trouvés en la
possession de I’auteur de celle- ci.

La partie requise peut ne transmettre que des copies
ou photocopies certifiées conformes des dossiers ou
documents demandés. Toutefois, si la partie requé-
rante demande expressément la communication des
originaux, il sera donné suite a cette demande dans
la mesure du possible.

Article 23

Si la partie requérante le demande expressément, la
partie requise l'informe de la date et du lieu d’exécu-
tion de la demande d’entraide. Les autorités et per-
sonnes mandatées par elle pourront assister a cette
exécution si la partie requise y consent. Cette présen-
ce n’autorise pas l’exercice de fonctions relevant de la
compétence des autorités de l'Etat requis.

Article 24

Les piéces a conviction, ainsi que les originaux des
dossiers et documents qui ont été communiqués en
exécution d'une demande d’entraide judiciaire seront
conservés par la partie requérante, sauf si la partie
requise en a demandé le retour.

La partie requise peut surseoir a la remise des piéces
a conviction, dossiers ou documents dont la commu-
nication est demandée, s’ils lui sont nécessaires pour
une procédure pénale en cours.

Article 25

La partie requise procéde a la remise des actes de
procédure et des décisions judiciaires qui lui sont
envoyés a cette fin par la partie requérante.

Cette remise peut étre effectuée par simple transmis-
sion de l'acte ou de la décision au destinataire. Si la
partie requérante le demande expressément, la partie
requise effectue la remise dans l'une des formes pré-
vues par sa législation pour les significations analo-
gues ou dans une forme spéciale compatible avec
cette législation.

La preuve de la remise se fait au moyen d’un récépis-
sé daté et signé par le destinataire ou d'une déclara-
tion de la partie requise constatant le fait, la forme et
la date de la remise. L’un ou l'autre de ces documents
est immédiatement transmis a la partie requérante.
Sur demande de cette derniére, la partie requise pré-
cise si la remise a été faite conformément 4 sa loi.

Les citations 4 comparaitre sont transmises 4 la par-
tie requise au plus tard 40 jours avant la date fixée
pour la comparution.

Article 26

La partie requise communique, dans la mesure ou
ses autorités compétentes pourraient elles- mémes
les obtenir en pareil cas, les extraits du casier judi-
ciaire et tous renseignements relatifs 4 ce dernier qui
lui sont demandés par les autorités compétentes de
la partie requérante pour les besoins d'une affaire
pénale.

Dans les cas autres que ceux prévus au paragraphe
1, il est donné suite 4 pareille demande dans les
conditions prévues par la législation, les réglements
ou la pratique de la partie requise.

Article 27

Les demandes d’entraide doivent contenir les indica-
tions suivantes :
304 Journal officiel de la République du Congo

N° 12-2012

a)- l'autorité dont émane la demande ;

b)- l'objet et le motif de la demande ;

c)- l'identité et, dans la mesure du possible, la natio-
nalité de la personne en cause ;

d)- le nom et l'adresse du destinataire, s'il y a lieu ;
e)- la date de la demande.

Les demandes d’entraide judiciaire mentionnent, en
outre, l’exposé des faits, leur qualification ainsi que le
texte de répression.

Article 28

Les demandes d’entraide judiciaire sont adressées
par l'autorité centrale de la partie requérante a l'au-
torité centrale de la partie requise et renvoyées par la
méme voie.

En cas d’'urgence, les demandes d’entraide judiciaire
peuvent étre adressées directement par les autorités
compétentes de la partie requérante aux autorités
compétentes de la partie requise. Elles sont ren-
voyées accompagnées des piéces relatives a l’exécu-
tion par la voie prévue au paragraphe 1.

Les demandes tendant a la remise d’actes de procé-
dure et de décisions judiciaires sont communiqués
d'autorité centrale a autorité centrale, mais peuvent
faire l'objet de communications directes entre autori-
tés sectorielles compétentes.

Dans les cas ot la transmission directe est admise
par la présente convention, elle peut se faire par la
voie postale ou par d’autres moyens dont les autori-
tés centrales pourraient convenir.

Article 29

Les piéces et documents transmis en application de
la présente convention sont dispensés de toutes for-
malités de légalisation, sauf demande expresse de
Yautorité centrale.

Si Tautorité saisie d'une demande d’entraide est
incompétente pour y donner suite, elle transmet d’of-
fice cette demande a l'autorité compétente de son
pays, et, dans le cas oi la demande a été adressée
par la voie directe, elle en informe par la méme voie
la partie requérante.

Article 30

Sous réserve des dispositions de l'article 11 ci-des-
sus, l’exécution des demandes d’entraide ne donne
lieu au remboursement d’aucun frais, a l'exception
de ceux occasionnés par l'intervention d’experts sur
le territoire de la partie requise et par le transfére-
ment éventuel de personnes détenues.

Article 31

Une partie peut dénoncer a l'autre partie des faits
susceptibles de constituer une infraction pénale rele-
vant de la compétence de cette derniére afin qu'elle
puisse diligenter sur son territoire des poursuites

pénales. La dénonciation est présentée par ]'intermé-
diaire des autorités centrales.

La partie requise fait connaitre la suite donnée a cette
dénonciation et transmet, s'il y a lieu, copie de la
décision intervenue.

Article 32

Chaque haute partie contractante informe l'autre
partie des sentences pénales et des mesures posté-
rieures qui concernent les ressortissants de cette
partie et ont fait objet d'une inscription au casier
judiciaire. Les autorités centrales se communiquent
ces avis au moins une fois par an.

TITRE V : DE L'EXECUTION DES DECISIONS
ET DU CASIER JUDICIAIRE

Chapitre 1 : De l’exécution des décisions
Article 33

Sans préjudice des dispositions relatives a l’exequa-
tur, les décisions contentieuses et gracieuses ren-
dues par les juridictions de l'une des hautes parties
contractantes sont reconnues de plein droit sur le
territoire des autres parties sous réserve des condi-
tions ci-aprés :

a)- la décision émane d'une juridiction compétente au
titre des régles de conflit de la partie requise et est
devenue définitive et exécutoire sur le territoire de
TEtat requérant ;

b)- la décision concernée est réputée définitive au
regard des voies de recours offertes par la partie
requise ;

c)- les parties a linstance ont été réguliérement
citées, représentées, ou déclarées défaillantes ;

d)- la décision respecte l'ordre public de la partie
contractante ou elle est invoquée ;

e)- un litige entre les mémes parties a l'instance,
fondé sur les mémes faits et ayant le méme objet n'est
pas pendant devant une juridiction de la partie requi-
se, n’a pas donné lieu a une décision rendue par une
juridiction de la partie requise, ou n’a pas donné lieu
a une décision rendue dans un Etat tiers mais
réunissant les conditions nécessaires 4 sa reconnais-
sance.

Article 34

La reconnaissance ou I’exécution ne peut étre refusée
au motif que la juridiction d’origine a appliqué une loi
autre que celle qui aurait été applicable au titre du
droit international privé de la partie requise, sauf en
ce qui concerne l'état et la capacité des personnes.
Dans ces derniers cas, la reconnaissance ou I’exécu-
tion ne peut étre refusée si l'application de la loi dési-
gnée par ces régles eut abouti au méme résultat.
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 305

Article 35

Les décisions visées ci-dessus et susceptibles d’exécu-
tion sur le territoire de la partie contractante d'origine
ne donnent lieu a aucune exécution forcée par les
autorités des autres parties, ni faire l’objet, de la part
de ces autorités d’aucune formalité publique telle que
linscription ou la transcription sur les registres
publics qu’aprés y avoir été déclarées exécutoires.

Toutefois, en ce qui concerne I’état et la capacité des
personnes, les jugements étrangers sont publiés sans
exequatur sur les registres de l'état civil si la législa-
tion de la partie ot les registres sont tenus ne s'y
oppose pas.

Article 36

L’exécution est accordée quelle que soit la valeur du
litige par la juridiction du lieu ou I’exécution doit étre
poursuivie.

La juridiction ainsi saisie statue suivant la forme pré-
vue pour les référés.

Article 37

Les hautes parties contractantes font exécuter dans
leurs établissements pénitentiaires, a la demande des
autorités judiciaires de la partie requérante, les pei-
nes privatives de liberté, quelle qu’en soit la durée,
prononcées par les juridictions de la partie requéran-
te contre tout individu se trouvant sur le territoire de
la partie requise.

Article 38

Tout ressortissant d’un Etat partie a la présente
convention condamné a une peine d’emprisonnement
doit, 4 la demande de l'une ou l'autre partie intéres-
sée, et avec le consentement express du condamné,
étre remis aux autorités de la partie dont il est le res-
sortissant.

Les dispositions précédentes ne sont pas applicables
si l'individu condamné bénéficie de l’asile sur le terri-
toire de la partie requise.

Article 39

La décision en matiére de libération conditionnelle
revient 4 la partie contractante sur le territoire de
laquelle la peine est exécutée, sur avis de la partie dont
reléve la juridiction qui a prononcé la condamnation.

Article 40

La grace ou l'amnistie reléve de la partie dont la juri-
diction a prononcé la condamnation.

Article 41
Lorsque la peine capitale est prononcée par une juri-

diction contre le ressortissant d'une partie contrac-
tante, un recours en grace est instruit d’office, et les

autorités de la partie concernée en sont informées
sans retard.

Article 42

Les décisions de condamnation a des peines pécu-
niaires sont exécutées sur demandes présentées par
la partie requérante. Ces demandes sont appuyées
d'expédition des décisions et reproduisent les textes
appliqués et ceux qui sont relatifs 4 la prescription de
la peine.

La partie requise, aprés visa pour exécution de l'au-
torité judiciaire compétente, procéde au recouvre-
ment des sommes dues.

Il est, a cette occasion, fait application de la législa-
tion de la partie requise relative 4 l’exécution des
condamnations de méme nature.

Chapitre 2 : Du casier judiciaire
Article 43

Les hautes parties contractantes se donnent récipro-
quement, en tant que de besoin, avis des condamna-
tions inscrites au casier judiciaire prononcées par les
juridictions d'une partie contractante a l’encontre des
nationaux d’une autre partie, ainsi que des person-
nes nées sur le territoire de cette derniére.

Article 44

En cas de poursuite devant une juridiction de l'une
des parties, le parquet (ou l’organe en tenant lieu)
prés ladite juridiction peut obtenir directement des
organes correspondants de la haute partie contrac-
tante requise, un bulletin du casier judiciaire concer-
nant la personne faisant l'objet de la poursuite.

Article 45

Hors les cas de poursuite, lorsque les autorités judi-
ciaires ou administratives d'une haute partie
contractante désirent se faire délivrer un bulletin du
casier judiciaire tenu par une autre partie, elles peu-
vent l’obtenir directement des services compétents,
dans les cas et les limites prévus par la législation de
la partie requise.

Article 46

La coopération visée aux articles 44 et 45 ci-dessus
se fait sans préjudice des attributions des autorités
visées aux articles 2 et 3.

TITRE VI : DE EXTRADITION
Chapitre 1 : Des conditions de l’extradition

Article 47

Les hautes parties contractantes s’engagent a se li-

vrer réciproquement, selon les régles et sous les
conditions déterminées par la présente convention,
306 Journal officiel de la République du Congo

N° 12-2012

les individus qui sont poursuivis pour une infraction
ou recherchés aux fins d’exécution d’une peine ou
d'une mesure de sureté par les autorités judiciaires
de la partie requérante.

Article 48

Aux fins de la présente convention, donnent lieu a
extradition, les faits punis par les lois de la partie
requérante et de la partie requise d’une peine priva-
tive de liberté d'un maximum (au moins (un) an) ou
d'une peine plus sévére. Lorsqu’une condamnation a
une peine est intervenue ou qu'une mesure de stire-
té a été infligée sur le territoire de la partie requéran-
te, la sanction prononcée devra étre d’une durée d’au
moins dix (10) mois.

Si la demande d’extradition vise plusieurs faits dis-
tincts punis chacun par la loi de la partie requérante
et de la partie requise d'une peine privative de liberté
ou d'une mesure de streté privative de liberté, mais
dont certains ne remplissent pas la condition relative
aux taux de la peine, la partie requise aura la faculté
d’accorder également I’extradition pour ces derniers.

Toute haute partie contractante dont la législation
n’autorise pas l'extradition pour certaines infractions
visées au paragraphe | ci-dessus pourra, en ce qui la
concerne, exclure ces infractions du champ d’appli-
cation de la convention.

Toute haute partie contractante qui voudra se préva-
loir de la faculté prévue au paragraphe 3 ci-dessus
notifiera a l'autorité dépositaire, au moment du dépot
de son instrument de ratification ou d’adhésion une
liste des infractions pour lesquelles I’extradition est
exclue, en indiquant les dispositions légales excluant
Textradition. L’autorité dépositaire communiquera
cette liste aux autres hautes parties contractantes.

Si, par la suite, d'autres infractions viennent a étre
exclues de I'extradition par la législation d’une partie
contractante, celle- ci notifiera cette exclusion a l’au-
torité dépositaire qui en informera les autres parties
contractantes. Cette notification prendra effet a l'ex-
piration d’un délai de trois mois a compter de la date
de sa réception par I’Autorité Dépositaire.

Toute haute partie contractante qui aura fait usage
de la faculté prévue aux paragraphes 4 et 5 ci- des-
sus pourra a tout moment soumettre a l'application
de la présente convention des infractions qui en ont
été exclues. Elle notifiera ces modifications a
T'Autorité Dépositaire qui les communiquera aux
autres parties contractantes.

Toute haute partie contractante pourra appliquer la
régle de la réciprocité en ce qui concerne les infrac-
tions relevant de la convention en vertu des présen-
tes dispositions.

Article 49

En matiére d'impots, de taxes ou de douane, |’extra-
dition est accordée dans les conditions prévues par la

présente Convention, sauf si des hautes parties
contractantes en conviennent autrement par déclara-
tion notifiée a l'‘Autorité Dépositaire.

Article 50
Lextradition n’est pas accordée dans les cas suivants:

a)- lorsque l'infraction a raison de laquelle I’extradi-
tion est demandée sera punie de la peine de mort par
la législation de la partie requérante et lorsque cette
peine n’est pas prévue par la législation de la partie
requise pour une telle infraction ou n’y est générale-
ment pas exécutée, sauf si le requérant ne donne pas
des assurances, jugées suffisantes par la partie
requise que la peine ne sera pas exécutée ;

b)- lorsque l'infraction a raison de laquelle I’extradi-
tion est demandée sera considérée par la partie
requise comme une infraction politique ou comme un
fait connexe a une telle infraction;

c)- lorsque la partie requise aura des raisons sérieuses
de croire que la demande d’extradition motivée par une
infraction de droit commun a été présentée aux fins de
poursuivre ou de punir une personne pour l'une des
raisons ouvrant droit a l'asile tel que définie par les
instruments internationaux pertinents ;

d)- lorsque l'infraction a raison de laquelle I’extradi-
tion sera demandée consiste uniquement dans le non
respect d’obligations militaires ;

e)- lorsqu’un jugement définitif aura été prononcé
dans la partie requise pour le fait a raison duquel
Textradition sera demandée ;

f)- lorsque la personne demandée bénéficie, en vertu
de la législation des parties contractantes concer-
nées, de la prescription de l’action publique ou de la
peine.

extradition pourra également étre refusée :

a)- lorsque les autorités compétentes de la partie
requise auront décidé de ne pas engager de poursui-
tes a l’encontre de la personne réclamée pour I'infrac-
tion a raison de laquelle l’extradition sera demandée;

b)- lorsqu’un jugement définitif aura été prononcé
dans un Etat non partie a la présente convention pour
le fait A raison duquel I’extradition a été demandée ;

c)- lorsque la personne réclamée fera l'objet, au
moment de la demande, de poursuites pour le fait
fondant la demande d’extradition, ou si les autorités
compétentes de la partie requise auront décidé de
mettre fin aux poursuites exercées pour le méme
motif ,

d)- lorsque l’extradition sera susceptible d’avoir des
conséquences exceptionnellement graves pour les
personnes dont I’extradition sera demandée, notam-
ment en raison de son age ou de son état de santé ;
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 307

Article 51

Toute haute partie contractante a la faculté de refu-
ser l’extradition de ses ressortissants.

Chaque haute partie contractante peut par une
déclaration faite au moment de la signature ou du
dépot de son instrument de ratification ou d’adhé-
sion, définir en ce qui la concerne, le terme « ressor-
tissant » au sens de la présente convention.

La qualité de ressortissant est appréciée au moment
de la décision sur l’extradition. Toutefois, si cette
qualité n’est reconnue qu’entre l’époque de la déci-
sion et la date envisagée pour la remise, la partie
requise pourra également se prévaloir de la disposi-
tion de l'alinéa 2 du présent article.

Si la partie requise n’extrade pas son ressortissant, elle
doit, sur la demande de la partie requérante, soumet-
tre l'affaire aux autorités compétentes afin que des
poursuites judiciaires puissent étre exercées s'il y a
lieu. A. cet effet, les dossiers, informations et objets
relatifs a l'infraction seront adressés gratuitement par
les autorités chargées de la mise en oeuvre de la pré-
sente convention. La partie requérante sera informée
de la suite qui aura été donnée a sa demande.

Article 52

La demande d’extradition est formulée par écrit et
présentée par les autorités chargées de la mise en
ceuvre de la convention. Une voie pourra étre conve-
nue par arrangement direct entre deux ou plusieurs
hautes parties contractantes.

La demande comprendra :

a)- Yoriginal ou l’expédition authentique soit d'une
décision de condamnation exécutoire, soit d'un man-
dat d’arrét ou de tout autre acte ayant la méme force,
délivré dans les formes prescrites par la loi de la par-
tie requérante ;

b)- un exposé des faits pour lesquels I’extradition est
requise. Le temps et le lieu de leur commission, leur
qualification légale et les références aux dispositions
légales qui leur sont applicables seront indiquées, le
plus exactement possible ;

c)- une copie des dispositions légales applicables ou,
si cela n'est pas possible, une déclaration sur le droit
applicable, ainsi que le signalement aussi précis que
possible de l'individu réclamé et tous autres rensei-
gnements de nature a déterminer son identité et sa
nationalité.

Chapitre 2 : Procédure et effets de l’extradition
Article 53
Lindividu qui a été livré ne sera ni poursuivi, ni jugé,
ni détenu en vue de I’exécution d’une peine ou d’une

mesure de streté, ni soumis 4 toute autre restriction
de sa liberté individuelle, pour un fait quelconque

antérieur a la remise, autre que celui ayant motivé
extradition, sauf dans les cas suivants :

a)- lorsque la partie qui l'a livré y consent. Une deman-
de sera présentée A cet effet, accompagnée des piéces
prévues a I’article 50 et d'un procés-verbal judiciaire
consignant les déclarations de l’extradé. Ce consente-
ment sera donné lorsque I'infraction pour laquelle il
est demandé entraine elle-méme l’obligation d’extrader
aux termes de la présente Convention ;

b)- lorsque, ayant eu la possibilité de le faire, l'indivi-
du extradé n’a pas quitté dans les quarante-cing
jours qui suivent son élargissement définitif, le terri-
toire de la partie a laquelle il a été livré ou s'il y est
retourné aprés l’avoir quitté.

Toutefois, la partie requérante peut prendre les
mesures nécessaires en vue, d'une part, d'un renvoi
éventuel du territoire, d’autre part, d’une interrup-
tion de la prescription conformément a sa législation,
y compris le recours a une procédure par défaut ;

Lorsque, la qualification donnée au fait incriminé est
modifiée au cours de la procédure, l'individu extradé
ne sera poursuivi ou jugé que dans la mesure ou les
éléments constitutifs de linfraction nouvellement
qualifiée permettraient l'extradition.

Article 54

L’assentiment de la partie requise est nécessaire pour
permettre a la partie requérante de livrer 4 une autre
partie requise ou a un Etat tiers l'individu qui lui aura
été remis et qui serait recherché par l'autre partie ou
par lEtat tiers pour des infractions antérieures a4 la
remise. La partie requise pourra exiger la production
des piéces prévues au paragraphe 2 de Iarticle.

Nonobstant les dispositions du 1€™ paragraphe ci-
dessus, la demande de remise des personnes recher-
chées ou poursuivies par les juridictions pénales
internationales est examinée prioritairement, méme
en cas de requétes multiples.

Article 55

En cas d’urgence, les autorités compétentes de la
partie requérante peuvent demander larrestation
provisoire de l'individu recherché : les autorités com-
pétentes de la partie requise statueront sur cette
demande conformément 4 la loi de cette partie.

La demande d’arrestation provisoire est transmise
aux autorités compétentes de la partie requise soit
par voie diplomatique, soit directement par la voie
postale ou télégraphique, soit par l’Organisation
Internationale de Police Criminelle (Interpol), soit par
tout autre moyen laissant une trace écrite ou admis
par la partie requise. L’autorité requérante sera infor-
mée sans deélai de la suite donnée a sa demande.

Larrestation provisoire peut prendre fin si, dans le
délai de quinze (15) jours aprés I'arrestation, la par-
tie requise n’a pas été saisie de la demande d’extradi-
308 Journal officiel de la République du Congo

N° 12-2012

tion et des piéces mentionnées 4a l'article 52 ; elle ne
devra, en aucun cas, excéder quarante jours aprés
Yarrestation. Toutefois, la mise en liberté provisoire
est possible a tout moment, sauf pour la partie requi-
se a prendre toute mesure qu'elle estimera nécessai-
re en vue d’éviter la fuite de l’'individu réclamé.

La mise en liberté ne s’oppose pas a une nouvelle
arrestation et a I’extradition si la demande d’extradi-
tion parvient ultérieurement.

Article 56

Si l'extradition est demandée concurremment par
plusieurs Etats, soit pour le méme fait, soit pour des
faits différents, la haute partie requise statue en pre-
nant en compte toutes circonstances, et notamment
de la gravité relative et le lieu des infractions, les
dates respectives des demandes, la nationalité de
Yindividu réclamé et la possibilité d'une extradition
ultérieure a un autre Etat.

Article 57

La partie requise fait connaitre a la partie requéran-
te, par la voie prévue au paragraphe 1| de l'article 50,
sa décision sur I’extradition.

Tout rejet complet ou partiel est motivé.

En cas d’acceptation, la partie requérante est infor-
mée du lieu et de la date de remise, ainsi que la durée
de détention subie en vue de I’extradition par l'indivi-
du réclamé.

Sous réserve du cas prévu au paragraphe 5 du pré-
sent article, si ‘individu réclamé n’a pas été recu a la
date fixée, il peut étre mis en liberté a I'expiration
d'un délai de quinze jours a compter de cette date et
il sera en tout cas mis en liberté a l’expiration d’une
délai de trente jours, la partie requise pourra refuser
de l’extrader pour le méme fait.

En cas de force majeure empéchant la remise ou la
réception de l'individu a extrader, la partie intéressée
en informe l'autre partie ; les deux parties se met-
tront d’accord sur une nouvelle date de remise et les
dispositions du paragraphe 4 du présent article
seront applicables.

Article 58

A la demande de la partie requérante, la partie requi-
se saisit, dans la mesure autorisée par sa législation,
les objets :

a)- qui peuvent servir de piéces a conviction, ou

b)- qui, provenant de I'infraction, auraient été trouvés
au moment de I’arrestation en la possession de I'indi-
vidu réclamé ou seraient découverts ultérieurement.

La remise des objets visés au paragraphe 1 du pré-
sent article sera effectuée méme dans le cas ow I’ex-
tradition déja accordée ne pourrait avoir lieu par
suite de la mort ou I’évasion de l'individu réclamé.

Lorsque lesdits objets seront susceptibles de saisie
ou de confiscation sur le territoire de la partie requi-
se, cette derniére peut; aux fins d’une procédure
pénale en cours, les garder temporairement ou les
remettre sous condition de restitution.

Sont toutefois réservés, les droits que la partie requi-
se ou des tiers auraient acquis sur ces objets. Si de
tels droits existent, les objets sont, le procés terminé,
restitués le plus tét possible et sans frais a la partie
requise.

Article 59

Le transit a travers le territoire de lune des hautes
parties contractantes est accordé sur demande adres-
sée par les autorités visées aux articles 2 et 3 a la
condition qu'il ne s’agisse pas d'une infraction consi-
dérée par la partie requise du transit comme revétant
un caractére politique ou purement militaire.

Le transit d’un ressortissant du pays requis du tran-
sit, peut étre refusé.

Sous réserve des dispositions du paragraphe 4 du
présent article, la production des piéces prévues au
paragraphe 2 de l'article est nécessaire.

Dans le cas ou la voie aérienne sera utilisée, il est fait
application des dispositions suivantes :

a)- lorsque aucun atterrissage ne sera prévu, la par-
tie requérante avertit la partie dont le territoire sera
survolé, et atteste l’existence d'une des piéces pré-
vues au paragraphe 2, alinéa a) de l'article. Dans le
cas d'atterrissage fortuit, cette notification produit les
effets de la demande d’arrestation provisoire visée a
article et la partie requérante adresse une demande
réguliére de transit ;

b)- lorsqu’un atterrissage est prévu, la partie requé-
rante adresse une demande réguliére de transit.

Toutefois, une partie peut déclarer, au moment de la
signature de la présente Convention ou du dépét de
son instrument de ratification ou d’adhésion, qu'elle
n’accorde le transit d’un individu qu’aux mémes
conditions que celles de l’extradition ou a certaines
dentre elles. Dans ce cas, la régle de la réciprocité
peut étre appliquée.

Le transit de l'individu extradé n’est pas effectué a
travers un territoire ou il y aurait lieu de croire que
sa vie ou sa liberté pourraient étre menacées en rai-
son de sa race, de sa religion, de sa nationalité ou de
ses opinions politiques.

Article 60

Sauf disposition contraire de la présente Convention,
la loi de la partie requise est seule applicable a la pro-
cédure de I’extradition ainsi qu’a celle de l'arrestation
provisoire.

Article 61

Les piéces a produire sont rédigées soit dans la lan-
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 309

gue de la partie requérante, soit dans celle de la par-
tie requise. Cette derniére peut réclamer une traduc-
tion dans la langue officielle de la Communauté
quelle choisira.

Article 62

Les frais occasionnés par le transit a travers le territoi-
re de la partie requise sont a la charge de cette partie.

Les frais occasionnés par le transit a travers le terri-
toire de la partie requise du transit sont a la charge
de la partie requérante.

TITRE VII : DE LEXEQUATUR
Chapitre 1 : Des conditions de l’exequatur
Article 63

La partie au litige admise a4 lJ'instance judiciaire
devant la juridiction de la partie d’origine bénéficie
lexequatur sans nouvel examen, dans les limites pré-
vues par la législation de la partie requise, pour les
actes et procédures tendant a faire reconnaitre la
décision ou a la rendre exécutoire ainsi que pour les
actes et procédures d’exécution de la décision de
Texequatur.

Article 64

La juridiction de la partie requise se borne a vérifier
si la décision dont l’exécution est demandée remplit
les conditions prévues 4 l'article 33.

Elle procéde d’office a cet examen et en constate le
résultat dans sa décision.

Elle ordonne, le cas échéant, les mesures nécessaires
pour que la décision dont I’exécution est demandée
recoive la méme publicité que si elle avait été rendue
par une juridiction de la partie oti elle est déclarée
exécutoire.

L’exécution peut-étre accordée partiellement pour
Tun ou l'autre des chefs de la décision invoquée seu-
lement.

Article 65

La partie 4 l'instance qui invoque lautorité d'une
décision judiciaire ou qui en demande I’exécution
doit produire les éléments suivants

a)- une expédition de la décision réunissant les
conditions permettant d’en établir l'authenticité ;

b)- loriginal de l'exploit de signification de la décision
ou de tout autre acte en tenant lieu ;

c)- un certificat du greffier constatant qu'il n’existe
aucune opposition, appelle ou pourvoi en cassation
contre la décision ;

d)- le cas échéant, une copie de la citation de la partie
qui a fait défaut a l'instance, copie certifi¢e conforme
par le greffier de la juridiction qui a rendu la décision.

Article 66

Les sentences arbitrales rendues sur le territoire de
lune des hautes parties contractantes sont recon-
nues sur le territoire des autres parties intéressées et
peuvent y étre déclarées exécutoires si elles satisfont
aux conditions de l'article 33 pour autant que ces
conditions sont applicables. L’exequatur est accordé
dans les formes fixées aux dispositions ci-dessus.

Article 67

Les actes authentiques, notamment les actes nota-
riés et les actes authentifiés, exécutoires sur le terri-
toire de lune des hautes parties contractantes, sont
déclarés exécutoires sur le territoire des autres par-
ties intéressées par l'‘autorité compétente, conformé-
ment a la législation de la partie ou I’exécution doit
étre poursuivie.

Cette autorité se borne a vérifier que les actes réunis-
sent les conditions nécessaires a leur authenticité sur
le territoire de la partie ot ils ont été recus, et que les
dispositions dont Iexécution est poursuivie sont com-
patibles avec les exigences d’ordre public de la partie
sur le territoire de laquelle l’exécution est requise ou
aux principes de droit qui y sont applicables.

Chapitre 2 : Effets de l’exequatur
Article 68

La décision d’exequatur s’applique entre toutes les par-
ties a l'instance en exequatur sur le territoire de toutes
les Hautes parties contractantes a4 la convention.

La décision d’exequatur permet a la demande rendue
exécutoire de produire, a partir de la date a laquelle
intervient la décision, en ce qui concerne les mesures
d'exécution, les mémes effets que si elle avait été ren-
due par la juridiction qui a accordé I’exécution, a la
date oW celle- ci intervient ;

TITRE VIII : DISPOSITIONS FINALES
Article 69

Toute partie contractante peut, au moment de la
signature de ta présente Convention ou du dépot de
son instrument de ratification ou d’adhésion, formu-
ler une réserve ou une déclaration au sujet d’une ou
plusieurs dispositions déterminées de la Convention.

Toute partie contractante qui aura formulé une
réserve ou une déclaration la retire aussit6t que les
circonstances le permettront Le retrait des réserves
ou des déclarations est fait par notification adressée
au Secrétaire général de la CEEAC, Autorité déposi-
taire de la présente Convention.

Une partie contractante qui a formulé une réserve ou
310 Journal officiel de la République du Congo

N° 12-2012

une déclaration au sujet d'une disposition de la
Convention ne pourra prétendre a I'application de
cette disposition par une autre partie que dans la
mesure ou elle l'aura elle-méme acceptée.

Article 70

La présente Convention abroge, celles des disposi-
tions des traités, conventions ou accords bilatéraux
qui, entre deux parties contractantes, régissent les
matiéres couvertes.

Les hautes parties contractantes ne peuvent conclu-
re entre elles des accords bilatéraux ou multilatéraux
que pour compléter les dispositions de la présente
convention ou pour faciliter application des princi-
pes contenus dans celle-ci.

Lorsque entre deux ou plusieurs hautes parties
contractantes, I’extradition se pratique sur la base
dune législation uniforme, les parties auront la
faculté de régler leurs rapports mutuels en matiére
d’extradition en se fondant exclusivement sur ce sys-
téme, nonobstant les dispositions de la présente
convention. Le méme principe sera applicable entre
deux ou plusieurs parties contractantes dont chacu-
ne a en vigueur une loi prévoyant I’exécution sur son
territoire des mandats d’arrét décernés sur le territoi-
re de l'autre ou des autres.

Les Hautes parties contractantes qui excluent ou
viendraient a exclure de leurs rapports mutuels l'ap-
plication de la présente Convention, conformément
aux dispositions du présent paragraphe, devront
adresser une notification a cet effet au secrétaire
général de la Communauté Economique des Etats de
l'Afrique Centrale, qui en est l'Autorité dépositaire.
Celui-ci communiquera aux autres parties contrac-
tantes toute notification recue en vertu du présent
paragraphe.

Article 71

La présente Convention entre en vigueur entre les
Etats qui l'on ratifié dés le dépét du second instru-
ment de ratification ou d’adhésion.

Article 72

La présente Convention peut étre amendé ou révisé 4
la demande d’une des Hautes parties contractantes
dument notifiée 4 l'Autorité dépositaire qui en infor-
mera les autres parties.

L’amendement ou la révision sont adoptés dans les
mémes formes que la Convention.

Article 73
Toute partie contractante peut, en ce qui la concerne,
dénoncer la présente Convention en adressant une

notification a l'‘Autorité Dépositaire.

Cette dénonciation prend effet six mois aprés la date
de réception de sa notification aux autres parties

contractantes.

En foi de quoi, nous, Chefs d’Etat et de Gouvernement
des Etats Membres de la Communauté des Etats de
l'Afrique Centrale (CEEAC) avons signé la présente
Convention.

Fait a en un original en langues Anglaise, Espagnole,
Francaise et Portugaise, les quatre (4) textes faisant
également foi.

Pour la République d’Angola

Pour la République du Burundi

Pour la République du Cameroun

Pour la République Centrafricaine

Pour la République Démocratique du Congo
Pour la République du Congo

Pour la République Gabonaise

Pour la République du Guinée Equatoriale

MINISTERE DE L’INTERIEUR ET
DE LA DECENTRALISATION

Arrété n° 2880 du 16 mars 2012 portant
prorogation de la période de révision extraordinaire
des listes électorales

Le ministre de l’intérieur et
de la décentralisation,

Vu la Constitution ;

Vu la loi n° 9-2001 du 10 décembre 2001 portant loi
électorale, telle que modifiée et complétée par la loi
n° 5-2007 du 25 mai 2007 ;

Vu le décret n° 59-101 du 26 mai 1959 relatif aux
inscriptions d’urgence ;

Vu le décret n° 2003-326 du 19 décembre 2003 rela-
tif a l'exercice du pouvoir réglementaire ;

Vu le décret n° 2009-394 du 13 octobre 2009 relatif
aux attributions du ministre de l’intérieur et de la
décentralisation ;

Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 por-
tant nomination des membres du Gouvernement ;
Vu le décret n° 2012-26 du 6 février 2012 modifiant
et complétant le décret n° 2008-407 du 9 octobre
2008, modifiant et complétant le décret n° 2001-530
du 31 octobre 2001 portant création, attributions et
organisation des commissions administratives de
révision des listes électorales ;

Vu larrété n° 2253 du 14 février 2012 fixant le nom-
bre des bureaux d’enregistrement des commissions
administratives de révision des listes électorales ;
Vu larrété 2526 du 28 février 2012 portant nomina-
tion des membres des bureaux des commissions
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 311

administratives de révision des listes électorales ;
Vu l'arrété 2525 du 28 février 2012 portant révision
extraordinaire des listes électorales.

Arréte :

Article premier : La révision extraordinaire des listes
électorales sur toute l’étendue du territoire national,
initialement prévue du 1€ au 16 mars 2012 par I'ar-
rété susvisé, est prorogée jusqu’au 30 mars 2012.

Article 2 : Le présent arrété qui abroge toutes les
dispositions antérieures contraires, sera enregistré et
publiée au Journal officiel de la République du Congo.

Fait a Brazzaville, le 16 mars 2012
Raymond Zéphirin MBOULOU.

MINISTERE DU DEVELOPPEMENT DURABLE,
DE L’ECONOMIE FORESTIERE ET
DE L'ENVIRONNEMENT

Arrété n° 2764 du 15 mars 2012 portant
approbation de la Convention d’aménagement et de
transformation pour la mise en valeur de lunité
forestiére d’exploitation Banda Nord, située dans la
zone Il, Niari, du secteur forestier Sud, dans le dépar-
tement du Niari

Le ministre du développement durable, de I’écono-
mie forestiére et de l'environnement,

Vu la Constitution ;

Vu la loi n° 16-2000 du 20 novembre 2000 portant
code forestier ;

Vu le décret n° 2002-437 du 31 décembre 2002 fixant
les conditions de gestion et d'utilisation des foréts ;
Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2009-396 du 13 octobre 2009 relatif
aux attributions du ministre du développement dura-
ble, de l'économie forestiére et de l'environnement ;
Vu le décret n° 2010-74 du 2 février 2010 portant
organisation du ministére du développement dura-
ble, de l'économie forestiére et de l'environnement ;
Vu larrété n° 6378 du 31 décembre 2002 fixant les taux
de la taxe d’abattage des bois des foréts naturelles ;
Vu Iarrété n° 6380 du 31 décembre 2002 fixant la
taxe de déboisement des foréts naturelles ;

Vu larrété n° 6382 du 31 décembre 2002 fixant les
modalités de calcul de la taxe de superficie ;

Vu Iarrété n° 6384 du 31 décembre 2002 fixant la
taxe sur les produits de bois et les produits dérivés de
bois a l'importation ;

Vu larrété n° 8516 du 23 décembre 2005 portant créa-
tion, définition des unités forestiéres d’'aménagement
du secteur forestier sud et précisant les modalités de
leur gestion et de leur exploitation ;

Vu l'arrété n° 2695 du 24 mars 2006 portant création
et définition des unités forestiéres d’exploitation de la
zone Il, Niari dans le secteur forestier Sud ;

Vu larrété n°11685 du 18 aotit 2010 portant appel
doffres pour la mise en valeur de l'unité forestiére

d'exploitation Banda Nord, située dans la zone Il,
Niari du secteur forestier Sud, dans le département
du Niari ;

Vu larrété n° 7840 du 14 septembre 2009 fixant les
valeurs FOB pour le calcul de la taxe d’abattage et de
la taxe a l’exportation des bois ;

Vu Ie compte rendu de la commission forestiére du
29 novembre 2011.

Arréte :

Article premier : Est approuvée la Convention d’amé-
nagement et de transformation conclue entre le
Gouvernement congolais et la société dénommée
“Taman Industries Limited” en sigle TIL, pour la mise
en valeur de l'unité forestiére d’exploitation Banda
Nord, dont le texte est annexé au présent arrété.

Article 2 : Le présent arrété, qui prend effet 4 comp-
ter de la date de signature, sera enregistré, inséré au
Journal officiel et communiqué partout ou besoin
sera.

Fait a Brazzaville, le 15 mars 2012

Henri DJOMBO

Convention d’aménagement et de transformation n° 1
pour la mise en valeur de I'unité forestiére d’exploita-
tion Banda-Nord, située dans l’unité forestiére d’amé-
nagement Sud 4 Kibangou de la zone II Niari du sec-
teur forestier Sud, dans le département du Niari

Entre les soussignés,

La République du Congo, représentée par monsieur
le ministre du développement durable, de l'économie
forestiére et de l'environnement, ci-dessous désignée
“le Gouvernement”

d'une part,
Et

La Société Taman Industries Limited, en sigle “TIL”,
représentée par son directeur général, ci-dessous
désignée « la Société »

d'autre part,
Autrement désignés “les Parties”
II a été préalablement exposé ce qui suit :

Dans le cadre de la mise en valeur des superficies
forestiéres, un inventaire de planification a été réali-
sé dans l'unité forestiére d’exploitation Banda-Nord.

La Commission forestiére, tenue le 29 novembre
2011, sous la Présidence du ministre du développe-
ment durable, de l’economie forestiére et de l’environ-
nement, a agréé le dossier de demande d’attribution
de l'unité forestiére d’exploitation Banda-Nord, intro-
duit par la Société Taman Industries Limited a la
312 Journal officiel de la République du Congo

N° 12-2012

suite de Jl'appel d’offres lancé arrété

n° 11685 du 18 aout 2010.

par

Le Gouvernement congolais et la Société Taman
Industries Limited se sont accordés pour conclure la
présente Convention d’aménagement et de transfor-
mation, pour la mise en valeur de I'unité forestiére
d'exploitation Banda-Nord, conformément 4 la poli-
tique de gestion durable des foréts, définie dans la loi
n° 16-2000 du 20 novembre 2000 portant code fores-
tier et aux stratégies de développement du secteur
forestier.

Les Parties ont convenu :
TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre I : De l'objet et de la
durée de la convention

Article premier : La présente Convention a pour objet
Tl'aménagement et la mise en valeur de l'unité fores-
tiére d’exploitation Banda-Nord, située dans l’unité
forestiére d’aménagement Sud 4, Kibangou de la zone
Ill, Niari du secteur forestier Sud, dans le départe-
ment du Niari.

Article 2 : La durée de la présente Convention est fixée
a quinze (15) ans, a compter de la date de signature de
Tarrété d’approbation de la présente Convention.

A la suite de l'adoption du plan d’aménagement, éla-
boré dans Jobjectif de gestion durable de lunité
forestiére d’exploitation, attribuée a la Société et
prévu a Ilarticle 12 ci-dessous, la durée de la
Convention peut étre modifiée en fonction des pres-
criptions dudit plan, pour tenir compte des disposi-
tions de l'article 67 de la loi n° 16-2000 du 20 novem-
bre 2000 portant code forestier.

La présente convention est renouvelable, aprés une
évaluation par l’administration forestiére, tel que
prévu a l'article 33 ci-dessous.

Chapitre I] : De la dénomination, du siége social,
de l'objet et du capital social de la Société

Article 3 : La Société est constituée en société anony-
me de droit congolais, 4 capitaux malaisiens, dénom-
mée Taman Industries Limited.

Son siége social est fixé a Pointe-Noire, B.P. : 2482,
République du Congo.

Il peut étre transféré en tout autre endroit de la
République du Congo, par décision des actionnaires,
réunis en assemblée générale extraordinaire.

Article 4 : La Société a pour objet l'exploitation, la
transformation, le transport et la commercialisation
des bois et des produits dérivés du bois.

Afin de réaliser ses objectifs, la Société peut signer
des accords, rechercher des actionnaires et entre-
prendre des actions susceptibles de développer ses

activités, ainsi que toute opération commerciale
mobiliére se rattachant directement ou indirectement
a objet de la Société.

Article 5: Le capital social de la Société est fixé initia-
lement 4 FCFA 10.000.000. Toutefois, il devra étre
augmenté en une ou plusieurs fois, par voie d’apport
en numéraire, par incorporation des réserves ou des
provisions ayant vocation a étre incorporées au capi-
tal social et par apport en nature.

Article 6 : Le montant actuel du capital social, divisé
en 100 actions de F CFA 100.000, est réparti de la
maniére suivante :

‘Actionnaires Nombre Valeur Valeur Totale
d'actions | d'une action F CFA
TIONG
CHIONG HEE 40 100.000 4.000.000
TIONG KIU
KING 30 100.000 3.000.000
HIC HUNG KAI 30 100.000 3.000.000
Total 100 - 10.000.000

Article 7 : Toute modification dans la répartition des
actions devra étre au préalable approuvée par le
ministre en charge des eaux et foréts, conformément
a la législation et a la réglementation en vigueur.

TITRE DEUXIEME : DEFINITION DE L'UNITE
FORESTIERE D’EXPLOITATION BANDA-NORD

Article 8 : Sous réserve des droits des tiers et confor-
mément a la législation et a la réglementation fores-
tiéres, notamment l’arrété n°8516 du 23 décembre
2005 portant création, définition des unités forestié-
res d’aménagement du secteur forestier Sud et préci-
sant les modalités de leur gestion et de leur exploita-
tion et l'arrété n° 2695 du 24 mars 2006 portant
création et définition des unités forestiéres d’exploita-
tion de la zone Il, Niari dans le secteur forestier Sud,
la société est autorisée a exploiter lunité forestiére
dexploitation Banda-Nord d'une superficie totale de
102.000 hectares environ, dont 31.586 hectares de
superficie utile, située dans I'unité forestiére d’amé-
nagement Sud 4, Kibangou.

Lunité forestiére d’exploitation Banda-Nord est déli-
mitée ainsi qu'il suit :

Au Nord : par la limite Sud du domaine de chasse de
la Nyanga-Sud, qui est la piste reliant les villages
Bourené-Mounana-Frontiére avec le Gabon ;

A IlEst : par la route du Gabon, depuis le village
Kayes jusqu’au village Bourené ;

Au Sud : par la route Banda depuis le village Kayes

jusqu’au village Bota ; puis du village Bota jusqu’a la
frontiére avec le Gabon ;

AJOuest : par la frontiére avec le Gabon.
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 313

TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre I : Des engagements de la Société

Article 9 : La Société s’engage a respecter la législa-
tion et la réglementation forestiéres en vigueur,
notamment :

- en ne cédant, ni en ne sous-traitant la mise en
valeur de l'unité forestiére d’exploitation Banda-
Nord ;

en effectuant des comptages systématiques pour
Yobtention des coupes annuelles, dont les résul-
tats devront parvenir a la direction départemen-
tale de l'économie forestiére du Niari, dans les
délais prescrits par la réglementation forestiére en
vigueur ;

- en transmettant les états de production 4 la direc-
tion départementale de l'économie forestiére du
Niari, dans les délais prévus par la réglementation
en vigueur ;

en respectant le quota des grumes destinées a la
transformation locale (85%) et celui des grumes a
exporter (15%).

Article 10 : La Société s’engage également a respecter
la législation et la réglementation en vigueur en
matiére d’environnement.

Article 11 : La Société s’engage a mettre en valeur I'u-
nité forestiére d’exploitation concédée, conformément
aux normes forestiéres et environnementales, aux
prescriptions de ladite convention et aux dispositions
du cahier de charges particulier.

Article 12 : La Société s’engage a élaborer, sous le
contrdle des services compétents du ministére en
charge des eaux et foréts, le plan d’aménagement,
dans l’objectif de gestion durable de I’unité forestiére
d'exploitation Banda-Nord, a partir de 2013.

A cet effet, elle devra créer en son sein une cellule
chargée de coordonner et de suivre I’élaboration et la
mise en ceuvre de ce plan d’aménagement.

Lélaboration du plan d’aménagement se fera avec
Tappui d'un bureau d'études agréé, sur la base des
directives nationales d’aménagement et des normes
d’aménagement des concessions forestiéres.

Un protocole d’accord définissant les conditions
générales d’'aménagement et un protocole technique
précisant les prescriptions techniques seront signés
entre la direction générale de l’economie forestiére et
la Société.

Un avenant a la présente Convention sera signé entre
les Parties, aprés l'adoption du plan d’aménagement,
pour prendre en compte les prescriptions définies et
les conditions de mise en ceuvre dudit plan.

Article 13 : La Société s'’engage a mettre en ceuvre le
plan d’aménagement de I'unité forestiére d’exploita-
tion Banda-Nord.

Les dépenses relatives a l’élaboration et a la mise en
oeuvre du plan d’aménagement sont a la charge de la
Société. Toutefois, celle-ci peut, avec l’'appui du
ministére en charge des eaux et foréts, rechercher
des financements extérieurs.

Article 14 : La Société s’engage a atteindre les volumes
précisés au cahier de charges particulier, sauf en cas
de crise sur le marché de bois ou de force majeure.

Article 15 : La Société s’engage dans la transforma-
tion industrielle et a diversifier la production trans-
formée, selon le programme d’investissement et le
planning de production présentés au cahier de char-
ges particulier.

Article 16 : La Société s’engage 4 assurer la bonne
exécution du programme d’investissement, confor-
mément au planning retenu dans le cahier de char-
ges particulier, sauf en cas de force majeure, prévu a
larticle 29 ci-dessous.

Pour couvrir les investissements, la Société aura
recours A tout ou partie de son cashflow, aux capi-
taux de ses actionnaires et aux financements exté-
rieurs 4 moyen et long terme.

Article 17 : La Société s’engage a recruter les cadres
nationaux, a assurer et a financer leur formation,
selon les dispositions précisées dans le cahier de
charges particulier.

Article 18 : La Société s’engage a porter l'effectif du
personnel de 190 agents en 2012 a 195 en 2014
conformément aux détails précisés dans le cahier de
charges particulier.

Article 19 : La Société s’engage a collaborer avec l’'ad-
ministration des eaux et foréts, pour une gestion
rationnelle de la faune dans I'unité forestiére d’exploi-
tation Banda-Nord.

Elle s’engage, notamment, a assurer le financement
de la mise en place et du fonctionnement de l'unité de
surveillance et de lutte anti-braconnage, en sigle
USLAB, sur la base d’un protocole d’accord a signer
avec la direction générale de l’economie forestiére.

Article 20 : La Société s’engage a réaliser un program-
me de restauration des zones dégradées et de suivi de

la régénération des jeunes peuplements dans luni
forestiére d’exploitation Banda-Nord, en collabora-
tion avec le service national de reboisement, sur la
base d'un protocole d’accord a signer avec la direc-
tion générale de l'économie forestiére, dés l'adoption
du plan d’aménagement.

Article 21 : La Société s’engage a réaliser les travaux
spécifiques au profit de administration des eaux et
foréts, des populations et des collectivités territoria-
les ou locales du Département du Niari, tels que pré-
vus dans le cahier de charges particulier de la pré-
sente Convention.
314 Journal officiel de la République du Congo

N° 12-2012

Chapitre I] : Des engagements
du Gouvernement

Article 22: Le Gouvernement s’engage a faciliter, dans
la mesure du possible, les conditions de travail de la
Société et a contrdéler, par le biais des services com-
pétents du ministére en charge des eaux et foréts,
Texécution des clauses contractuelles. Il garantit, en
outre, la libre circulation des produits forestiers,
sous réserve de leur contréle par les agents des eaux
et foréts.

Article 23 : Le Gouvernement s’engage a maintenir les
volumes précisés au cahier de charges particulier jus-
qu’a l'adoption du plan d’aménagement, sauf en cas
de crise sur le marché de bois ou de force majeure.

Article 24: Le Gouvernement s’engage a ne pas met-
tre en cause, unilatéralement, les dispositions de la
présente convention a l'occasion des accords de toute
nature qu'il pourrait contracter avec d'autres Etats
ou des tiers.

TITRE QUATRIEME : MODIFICATION, RESILIATION
DE LA CONVENTION ET CAS DE FORCE MAJEURE

Chapitre I : De la modification
et de la révision

Article 25: La présente Convention peut faire l'objet
d'une révision lorsque les circonstances l'imposent,
selon que l'intérét des Parties l’exige, ou encore
lorsque son exécution devient impossible en cas de
force majeure.

Article 26 : Toute demande de modification de la pré-
sente convention devra étre formulée par écrit, par la
Partie qui prend I’initiative.

Cette modification n’entrera en vigueur que si elle a
été approuvée par la signature des Parties contrac-
tantes.

Chapitre II : De la résiliation
de la convention

Article 27 : En cas d’inexécution des engagements
pris par la Société, la Convention est résiliée de plein
droit, sauf cas de force majeure, aprés une mise en
demeure restée sans effet, dans les délais indiqués,
qui, dans tous les cas, ne doivent pas dépasser trois
mois, sans préjudice des poursuites judiciaires.

Cette résiliation intervient également en cas de non
respect de la législation et de la réglementation fores-
tiéres, dament constaté et notifié a la Société par
Yadministration des eaux et foréts.

La résiliation de la Convention se fera par arrété du
ministre en charge des eaux et foréts.

Article 28 : Les dispositions de l'article 27 ci-dessus
s'appliquent également dans le cas ou la mise en
ceuvre de la présente Convention ne commence pas
dans un délai d’un an, 4 compter de la date de signa-

ture de son arrété d’approbation, ou encore lorsque
les activités du chantier sont arrétées pendant un an,
sauf cas de force majeure, défini 4 l'article 29 ci-des-
sous, aprés avoir tenu informé l’'administration des
eaux et foréts.

Chapitre III : Du cas de force majeure

Article 29 : Est qualifié de « cas de force majeure »,
tout événement indépendant, incertain, imprévisible,
irrésistible et extérieur a la Société, susceptible de
Tempécher de réaliser normalement son programme
de production et d'investissements.

Toutefois, la gréve issue d’un litige entre la Société et
son personnel ne constitue pas un cas de force
majeure.

Article 30 : Au cas ot I'effet de la force majeure n’ex-
céde pas six mois, le délai de l’exploitation sera pro-
longé par rapport a la période marquée par la force
majeure.

Si au contraire, l’effet de la force majeure dure plus
de six mois, l'une des Parties peut soumettre la situa-
tion a l'autre, en vue de sa résolution.

Les Parties s'engagent a se soumettre a toute décision
résultant d’un tel réglement, méme si cette décision
devra aboutir a la résiliation de la présente Convention.

TITRE CINQUIEME : REGLEMENT DES DIFFE-
RENDS ET ATTRIBUTION DE JURIDICTION

Article 31 : Les Parties conviennent de régler a l’‘amia-
ble tout differend résultant de linterprétation de
Texécution de la présente convention.

Au cas ou le réglement a l'amiable n’aboutit pas, le
litige est porté devant le tribunal de commerce du
siége social de la Société, sur le territoire congolais.

TITRE SLXIEME : DISPOSITIONS
DIVERSES ET FINALES

Article 32 : En cas de faillite ou de résiliation de la
Convention, la Société sollicitera l'approbation du
ministre en charge des eaux et foréts pour vendre ses
actifs.

En outre, les dispositions de l'article 71 de la loi n°
16-2000 du 20 novembre 2000 portant Code forestier
sont applicables de plein droit.

Article 33 : La présente Convention fera l'objet d’une
évaluation annuelle par les services compétents de
Yadministration des eaux et foréts.

Une copie de rapport d’évaluation annuelle est trans-
mise a la direction générale de la Société, en relevant
les points d’inexécution de la Convention.

De méme, au terme de la validité de la présente
Convention, une évaluation finale sera effectuée par
les services précités, qui jugeront de l’opportunité ou
non de sa reconduction.
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 315

Article 34 : La présente Convention, qui sera approu-
vée par arrété du ministre chargé des eaux et foréts,
entre en vigueur a compter de la date de signature
dudit arrété.

Fait a Dolisie, le 15 mars 2012
Pour la Société,
Le directeur général
KONG ING TEE
Pour le Gouvernement,

Le ministre du développement durable,de l'économie
forestiére et de l'environnement,

Henri DJOMBO

Cahier de charges particulier relatif 4 la Convention
d'Aménagement et de Transformation, conclue entre
la République du Congo et la Société
“Taman Industries Limited”

Article premier Lorganigramme général de la
Société, présenté en annexe, se résume de la manié-
re suivante :

a. Une direction générale qui comprend :
- un directeur général ;
- un secrétariat ;
- une direction des industries ;
- une direction de I’exploitation forestiére ;
- une direction de vente et commerce ;
- une direction de l'administration et du personnel;
- une direction financiére.

b. La direction des industries comprend
- le service des industries.

c. La direction de l’exploitation forestiére comprend
- le service d’exploitation.

d. La direction de vente et commerce comprend :
- le service de vente et commerce.

e. La direction de l'administration et du personnel
comprend

- le service administratif ;

- le service du personnel.

f. La direction financiére comprend :
- le service finance et matériel

Article 2 : La Société s'engage a recruter les diplomés
sans emploi en foresterie.

Article 3: La Société s’engage, 4 qualification, compé-
tence et expérience égales, a recruter en priorité les
travailleurs et les cadres de nationalité congolaise.

La Société s'engage en outre a financer la formation
des travailleurs, 4 travers lorganisation des stages
au niveau local ou a l’étranger.

A cet effet, la Société doit faire parvenir, chaque
année, a la direction générale de l'économie forestié-
re, le programme de formation.

Article 4: La Société s’engage 4 construire pour ses
travailleurs une base-vie en matériaux durables,
électrifiée et dotée d'une antenne parabolique et com-
prenant :
- une infirmerie ;
- un économat ;
- une école ;
- un systéme d’adduction d’eau potable ;
- une case de passage équipée et meublée pour les
agents des eaux et foréts, selon un plan défini par
la direction générale de l'économie forestiére.

Elle s'engage en outre a appuyer les populations 4
développer les activités agropastorales autour de la
base-vie.

Article 5 : Le montant des investissements se chiffrent
a FCFA 3.654.776.000, dont FCFA 2.130.776.000
d'investissements prévisionnels définis en fonction des
objectifs a atteindre, aussi bien en matiére de produc-
tion de grumes que de transformation industrielle de
bois, sur une période de 5 ans, et de FCFA
1.524.000.000 d’investissements déja réalisés.

Article 6 : Le calendrier technique de production et de
transformation des grumes se présente comme suit :

Unité : m3

Année

SPE-
CIFICATION

Volume ftits 109.449] 109449] 109.449] 109.449] 109.449

Volume com-
mercialisable
70%

76.614| 76.614| 76.614| 76.614| 76.614

Volume export

(15%) 11.492

11.492| 11.492] 11.492] 11.492

Volume gru-
mes entrée
usine (85%)

65.122 65.122 65.122| 65.122] 65.122

Volume entrée

scierie 47,47% | 30-918

30.913 30.913] 30913] 30.913

Volume entrée
déroulage
52,530/

34.209 34.209 34.209| 34 209] 34.209

Production
totale sciages
(40%)

12.365, 12.365 12.365| 12 365} 12.365

Sciages humi-

des (70%) 8.655

8.655 8.655, 8.655| 8.655

Sciages séchés

(30%) 3.710

3.710 3.710 3.710} 3.710

Menuiserie
(20% de scia- 742 742 742 742 742
ges séchés)

Production
placages
déroulés (50%)

17.104] 17.104] 17.104] 17.104] 17.104

316 Journal officiel de la République du Congo

N° 12-2012

Le volume commercialisable est de 70%.

Le rendement au sciage est de 40% dés la premiére
année.

Le rendement au déroulage est de 50% dés la premié-
re année.

Article 7 : La coupe annuelle est de préférence d’un
seul tenant. Toutefois, elle pourrait étre répartie en
un ou plusieurs tenants dans les zones d’exploitation
difficile, telles que les montagnes ou les marécages.

Article 8 : Le taux retenu pour le calcul de la taxe
forestiére est fixé par un texte réglementaire.

Article 9 : Les essences prises en compte pour le calcul
de la taxe forestiére sont celles indiquées par les textes
réglementaires en vigueur en matiére forestiére.

Article 10 : Les diamétres minima d’abattage sont
ceux fixés dans les textes réglementaires en matiére
forestiére en vigueur.

Article 11 : La création des infrastructures routiéres
dans l’unité forestiére d’exploitation Banda-Nord ne
doit nullement donner lieu a l'installation anarchique
des villages et campements, plus ou moins perma-
nents, dont les habitants sont souvent responsables
de la dégradation des écosystémes forestiers, tels que
les défrichements anarchiques, le braconnage et les
feux de brousse.

Toutefois, lorsque la nécessité se fera sentir, l'instal-
lation de nouveaux villages et campements, le long
des routes et pistes forestiéres, ne pourra avoir lieu
qu’avec I'autorisation de I'administration des eaux et
foréts, aprés une étude d'impact sur le milieu,
conjointement menée avec les autorités locales.

Article 12 : Les activités agropastorales sont entrepri-
ses autour de la base-vie des travailleurs, afin de
contréler les défrichements et d’assurer l'utilisation
rationnelle des terres.

Ces activités sont réalisées suivant des programmes
approuvés par la direction départementale de l’econo-
mie forestiére du Niari, qui veillera a leur suivi et a
leur contrdle.

Article 13 : Conformément aux dispositions de I’arti-
cle 21 de cette convention, la Société s’engage a livrer
le matériel suivant et a réaliser les travaux ci-aprés,
au profit des populations, des collectivités locales et
de l’'administration des eaux et foréts.

A.- Contribution au développement socio-écono-
mique du département

En permanence
- Fourniture, chaque année, des produits pharma-
ceutiques, a hauteur de deux millions (2.000.000)
FCFA, a la sous-préfecture de Banda ;
- Entretien de la piste agricole Kayes-Banda
Centre-Ngonzo-Mbota et Birimbi ;
- livraison, chaque année, de deux mille cing cent

(2.500) litres de gasoil répartis comme suit :
- mille (1.000) litres a la préfecture
- mille (1.000) litres au Conseil départemental ;
- cing cent (500) litres a la Sous-Préfecture de
Banda.

Année 2013

1& trimestre
- Construction en matériaux durable du centre de
santé intégré de Doufouma, avec logement du
chef de centre.

3° trimestre
- Fourniture de cent soixante quinze (175) tables
bancs a la préfecture du Niari.

Année 2014

1 trimestre
- Construction d’une case de passage a Banda.

3° trimestre
- Fourniture de cent soixante quinze (175) tables
bancs a la préfecture du Niari.

Année 2015

1 trimestre
- Construction en matériaux durable du centre de
santé intégré de Vounda, avec logement du chef
de centre.

3° trimestre
- Fourniture de cent soixante quinze (175) tables
bancs a la préfecture du Niari.

Année 2016

1 trimestre
- Construction de deux (2) forages d’eau potable a
Kouedika et Vounda.

3© trimestre
- Fourniture de cent soixante quinze (175) tables
bancs a la préfecture du Niari.

Année 2017

1 trimestre
- Construction d’un forage d’eau potable 4 Gangou.

3° trimestre
- Fourniture de cent soixante quinze (175) tables
bancs a la préfecture du Niari.

B .- Contribution a l’équipement de l’'administration
forestiére

En permanence
- Livraison, chaque année, de 1.000 litres de gasoil
a la direction départementale de l'économie
forestiére du Niari.

Année 2012

- Contribution a la réhabilitation des bureaux de la
direction générale de l'environnement a hauteur
de FCFA trois millions (3.000.000).
Du jeudi 22 mars 2012 Journal officiel de la Republique du Congo 317

Année 2013

2° trimestre
- Livraison d'un véhicule Toyota Prado au cabinet du ministre du développement durable, de l’@conomie
forestiére et de l'environnement.

4 trimestre
- Achévement des travaux de construction du logement du chef de brigade de l'économie forestiére de
Makabana.

Année 2014

2° au 4¢ trimestre
- Construction du poste de contréle de Mila Mila.

Année 2015

2° trimestre
- Réfection des batiments abritant les bureaux de la direction départementale de l'économie forestiére du
Niari et le logement du directeur départemental.

4 trimestre
- Livraison d’un véhicule Pick up Toyota BJ 79 a la direction générale de l'économie forestiére.

Article 14 : Les dispositions du présent cahier de charges particulier doivent obligatoirement étre exécutées
par la Société, conformément 4 l'article 72 de la loi n° 16-2000 du 20 novembre 2000 portant Code forestier.

Fait a Dolisie, le 15 mars 2012
Pour la Société,

Le directeur général,

KONG ING TEE
Pour le Gouvernement,

Le ministre du développement durable, de l'économie
forestiére et de l'environnement,

Henri DJOMBO

Annexe 1: Investissements déja réalisés

Unité : FCFA x 1000

Désignation Nombre CRA Valeur totale (FCFA)
CAT D7 G (construction routes) 1 200.000 200.000
CAT D7 G (Débardage ler) 4 160.000 640.000
CAT compacteur 1 47.000 47.000
CAT 528 Skidder (Débardage 2nd) 2 120.000 240.000
Grumier Actros 380 (transport grumes) 5 60.000 300.000
Menuiserie compléte 1 67.000 67.000
Groupe électrogéne 500 KVA 1 30.000 30.000
Total - - 1.524.000

318 Journal officiel de la République du Congo N° 12-2012
Annexe 2 : Investissements prévisionnels
Unité : FCFA x 1.000
on 2012 2013 2014 2015 2016
Spécifications
Qte Valeur Qtée Valeur Qte Valeur Qté | Valeur | Qté | Valeur
1. Exploitation Forestiére
1.1 Prospection
GPS 1 460
Boussole shunto 1 85
clisimétre 1 100
Topofil 1 50
1.2 Construction routes
Niveleuse cat 140 H 1 53.000
Camion benne latérite 1 22.000
Chargeur cat 966 avec godet 1 88.000
Pelle hydraulique 1 13.000
Boussole topochaix 1 31
Scie stihll 0,70 1 680
Rouleau chaine 1 90
Guide chaine 1 40
Véehicule pick-up 4X4 1 31.000
1.3 Production grumes
Tracteur a chenilles cat D7 G 4 640.000
Tracteur a pneus cat 528 2 240.000
Chargeur cat 966 avec 1 70.000
fourches
Scie stihll 0,70 12 8.160
Rouleau chaine 12 1.088
Guide chaine 12 480
Marteau triangulaire 8 400
Couronne a chiffres 8 640
pulvérisateur 240
Véhicule pick-up 4X4 1 31.000
Camion benne transp 1 40.000
personnel
1.4 Unité de récupération
Scie lucas mils 1 13.000 1 13.000

Du jeudi 22 mars 2012 Journal officiel de la République du Congo 319
1.5 Autres investissements
Construction base-vie 48.000 36.000 36.000
Matériel de bureau 20.000 10.000 5.000 5.000 5.000
Atelier mécanique 50.000
Construction hangar et travaux 25.000
génie civil
Adduction eau potable 140.000
et électricité
Construction case de passage 12.500 12.500 _
Groupe électrogéene 500 kva 1 30.000
Poste a souder 1 2.000
Vulcanisation 100
Stockage carburant (citerne) 2 36.000
Piéces détachées 40.000 40.000 40.000 40.000 40.000
Fonds de roulement 135.812 25.700 18.800 5.400 5.400
Total 1.762.976 154.200 112.800 50.400 50.400
Total général 2.130.776
Annexe 4 : Détails des emplois
Emplois Années
Postes .
existants 2012 2013 2014 2015
1. Direction générale
Directeur général 1
Secrétaire 1
Directeur des industries 1
Directeur d'exploitation forestiére 1
Directeur shipping 1
Directeur administratif et du personnel 1
Directeur financier 1
Chef de service shipping 1
Chef de service industries 1
Chef du personnel 1
Chef de service finances et matériel
Interpréte
Gardiens
2. Exploitation forestiers
Chef d'exploitation
Chef de chantier 1
Cartographe 1
Chauffeur pack up 4x4 1

320 Journal officiel de la Republique du Congo N° 12-2012

Travaux d'inventaire

Layonnage

Boussolier 1
Aide boussolier 4
Machetteurs 1
Jalonneur 1
chaineur 1
Comptage

Chef d'équipe 1
Prospecteurs 11
Construction des routes

Chef d’équipe 1
Boussolier 1
Chaineur 1
Abatteur 1
Aide abatteur 1
Conducteur D7 G 1
Aide conducteur D7G 1
Conducteur Niveleuse 1
Conducteur chargeur CAT 966 avec godet 1
Chauffeur benne transport latérite 1
Conducteur CAT tracteur compacteur 1
Abattage et tronconnage fat

Abatteurs 8
4ides abatteurs 8
Pisteurs

trongonneurs

Aides tronconneur 8
Débardage ler et Débardage 2nd

Conducteur CAT D7G 8
Aides conducteurs CAT D7 G 16
Conducteur CAT 528 4
Aides conducteur CAT 528 4
Trongonnage parc forét

Chef d’équipe 1
Trongonneurs 6
Aides tronconneurs 6
Cubeurs/classeur 3
Pointeurs/marqueur 3
Poseurs des esses 3
Cryptogyleurs 3

Du jeudi 22 mars 2012

Journal officiel de la République du Congo

321

Chargement et évacuation

Conducteur CAT 966 avec fourches 1

Chauffeurs grumiers 8

Aides chauffeurs grumiers

Commis parcs a grumes

Unité de récupération au chantier

Scieurs scie lucas mill 1 1
Aides scieurs scie lucas mill 1 1
Manutentionnaires 3 3
Autres personnel de terrain

Chauffeur pick 4x4 1

Chauffeur camion de transport personnel 1

Chauffeurs camion atelier 1

Infirmier 1

sentinelle 1

Section maintenance

Magasinier 1

Aide magasinier 1

Mécanicien 1

|Aide mécanicien 2

Mécanicien véhicule léger 1

Aide mécanicien véhicule léger 1

Electricien auto 1

Soudeur 1

Pompiste 1

Pneumatique 1

Total 17 173 5
Total général 198

Annexe 5 : Organigramme de la société Taman Industries Itd

Directeur Général

Secrétariat
= r
Directeur des Directeur Directeur Directeur Directeur
industries de l'exploitation forestiére de vente et de I'Administration Financier
commerce et du personnel
Chef de service Chef de chantier Chef de service Chef de service || Chef de service |_| Chef de service

des industries vente et du Personnel administratif Finances
commerce et Matériel

322 Journal officiel de la République du Congo

N° 12-2012

MINISTERE DE LA PECHE
ET DE L’AQUACULTURE

Décret n° 2012-173 du 12 mars 2012 por-
tant composition et fonctionnement du comité
consultatif de la péche et de l'aquaculture

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 2-2000 du 1€ février 2000 portant orga-
nisation de la péche maritime en République du
Congo ;

Vu la loi n° 3-2010 du 14 juin 2010 portant organi-
sation de la péche et de l’aquaculture continentales ;
Vu le décret n° 2007-307 du 14 juin 2007 relatif aux
attributions du ministre de la péche maritime et
continentale ;

Vu le décret n° 2008-312 du 5 aout 2008 portant
organisation du ministére de la péche maritime et
continentale, chargé de l’'aquaculture ;

Vu le décret n° 2008-313 du 5 aotit 2008 portant
attributions et organisation de la direction générale
de la péche maritime ;

Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 modi-
fiant la composition du Gouvernement.

En Conseil des ministres,
Décréte :
TITRE I : DISPOSITIONS GENERALES

Article premier : Le comité consultatif de la péche et
de l'aquaculture est un organe consultatif et de
concertation entre les acteurs de la péche et de I'a-
quaculture.

Il donne des avis sur les plans d’aménagement des
pécheries et des systémes aquacoles.

Article 2 : Le comité consultatif de la péche et de I'a-
quaculture est placé sous la tutelle du ministre char-
gé de la péche et de I’'aquaculture.

Chapitre 2 : Du secrétariat permanent

Article 6 : Le secrétariat permanent est l’organe tech-
nique du comité consultatif de la péche et de l’aqua-
culture. Il est dirigé et animé par le directeur général
de la péche maritime.

Le secrétariat permanent, outre le directeur général
de la péche maritime, comprend :

- le directeur général de la péche continentale ;

- le directeur général de l'aquaculture ;

- les représentants des préfets de départements ;

- les représentants des présidents de conseils
départementaux ;

- les directeurs départementaux de la péche et de
Yaquaculture ;

- deux représentants de la péche maritime ;

- deux représentants des organisations non gou-
vernementales affili¢es au secteur de la péche et
de l’'aquaculture.

Article 7: Le secrétariat permanent du comité consul-
tatif de la péche et de l’aquaculture est chargé,
notamment, de :

- préparer les dossiers soumis a l’'examen de
Tassemblée générale ;

- organiser les sessions du comité consultatif de la
péche et de I’'aquaculture ;

- assurer le secrétariat des sessions du comité con-
sultatif de la péche et de l’'aquaculture ;

- rédiger les procés-verbaux des sessions ;

- tenir la documentation du comité consultatif de la
péche et de I'aquaculture.

Article 8 Le secrétariat permanent du comité
consultatif de la péche et de l’'aquaculture transmet a
tous les membres les procés-verbaux des différentes
sessions dans un délai maximum de trente jours.

TITRE IV : DU FONCTIONNEMENT

Article 9 . Le comité consultatif de la péche et de I’'a-
quaculture se réunit une fois par an en session ordi-
naire sur convocation de son président. Toutefois, il
peut étre convoqué en session extraordinaire a la
demande des deux tiers de ses membres.

Article 10 : Les avis du comité consultatif de la péche
et de l’'aquaculture sont adoptés par consensus. Si le
consensus n’est pas acquis, ils sont soumis au vote.

En cas de partage des voix, celle du président est pré-
pondérante.

TITRE II : DE LA COMPOSITION

Article 3 : Le comité consultatif de la péche et de I'a-
quaculture est composé ainsi qu'il suit :

Président : le ministre chargé de la péche et de l'aqua-
culture ;

Vice-président : le directeur général de la péche mari-
time ;

membres :
- un représentant de la Présidence de la République;
- un représentant du ministére du développement

industriel et de la promotion du secteur privé ;
un représentant du ministére en charge des

finances ;

- un représentant du ministére des mines et de la
géologie ;

- un représentant du ministére de la défense
nationale ;

- un représentant du ministére des hydrocarbures;
- le directeur général de l'économie ;

- le directeur général de la péche continentale ;

- le directeur général de l’'aquaculture ;

- le directeur général de la marine marchande ;

- le directeur général du port autonome de Pointe-
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 323

Noire ;

- le directeur général des transports fluviaux et
ports secondaires ;

- le directeur général de l'environnement ;

- le directeur général de l'économie forestiére ;

- le directeur général de l'aménagement du terri-
toire ;

- le directeur général des affaires fonciéres ;

- le directeur général des collectivités locales ;

- le délégué général a la recherche scientifique et
technologique ;

- deux représentants de la péche maritime ;

- deux représentants de la péche continentale deux
représentants des aquaculteurs.

TITRE III : DES ORGANES DU
COMITE CONSULTATIF

Article 4 : Le comité consultatif de la péche et de I’'a-
quaculture comprend les organes ci-aprés :

- l'assemblée générale :
- le secrétariat permanent.

Chapitre 1 : De l'assemblée générale

Article 5 : Lassemblée générale est l’organe délibérant
du comité consultatif de la péche et de l’'aquaculture.

Elle est chargée d’approuver les dossiers soumis a
son examen.

Article 11 : Le président du comité consultatif de la
péche et de l’'aquaculture convoque et préside les ses-
sions.

Article 12 . Le président du comité consultatif de la
péche et de l’'aquaculture signe les procés-verbaux
des sessions de l'assemblée générale.

Article 13 : Le président du comité consultatif de la
péche et de l’'aquaculture transmet au Gouvernement
les conclusions des différentes sessions.

Article 14 : Le comité consultatif de la péche et de I’'a-
quaculture, en tant que de besoin, peut faire appel a
toute personne ressource.

TITRE V : DISPOSITIONS DIVERSES
ET FINALES

Article 15 : Les frais de fonctionnement du comité
consultatif des péches sont a la charge du budget de
lEtat.

Article 16 : Les fonctions de membre du comité
consultatif de la péche et de l’'aquaculture sont gra-
tuites.

Toutefois, une indemnité de session est allouée au
participant.

Article 17 : Les membres du secrétariat permanent
du comité consultatif de la péche et de l'aquaculture
sont nommeés par arrété du ministre chargé de la
péche.

Article 18 : Le présent décret sera enregistré et publié
au Journal officiel de la République du Congo.

Fait a Brazzaville, le 12 mars 2012
Par le Président de la République,
Denis SASSOU-N'GUESSO

Le ministre de la péche et de l'aquaculture,

Hellot Matson MAMPOUYA

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

Décret n° 2012-174 du 12 mars 2012 por-
tant statut de lobservateur a bord d’un navire de
péche

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 2-2000 du 1° février 2000 portant orga-
nisation de la péche maritime en République du
Congo ;

Vu le décret n° 2007-307 du 14 juin 2007 relatif aux
attributions du ministre de la péche maritime et
continentale ;

Vu le décret n° 2008-312 du 5 aott 2008 portant
organisation du ministére de la péche maritime et
continentale, chargé de l’'aquaculture ;

Vu le décret n° 2008-313 du 5 aott 2008 portant
attributions et organisation de la direction générale
de la péche maritime ;

Vu le décret n° 2011-558 du 17 aott 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 modi-
fiant la composition du Gouvernement.

En Conseil des ministres,
Décréte :
Chapitre 1 : Dispositions générales

Article premier : Le présent décret fixe, conformé-
ment aux dispositions de l'article 48 de la loi n° 2-
2000 du ler février 2000 susvisée, le statut de I’ob-
servateur a bord d'un navire de péche exercant dans
les eaux sous juridiction congolaise.

Article 2 : Au sens du présent décret, est observateur
a bord d’un navire, tout agent assermenté du minis-
tére en charge de la péche dament mandaté par I’au-
torité compétente de la péche, pour remplir les mis-
sions définies a l'article 3 du présent de décret.

Chapitre 2 : Des missions

Article 3 : Les missions de l’observateur 4 bord du
navire de péche consistent a :
324 Journal officiel de la République du Congo

N° 12-2012

- observer les activités de péche a la lumiére des
obligations souscrites par l’armateur, titulaire de
la licence de péche, et relatives, notamment, aux
engins utilisés, aux zones de péche, a la quantité
et Ala nature des espéces capturées, a la quantité
des prises accessoires, au mode de conservation
des produits 4 bord ;

- rendre compte a l'autorité de la péche et de l’'aqua-
culture de toute l'activité de péche du navire pen-
dant la marée.

Chapitre 3 : Des obligations de l’‘armateur

Article 4 : L'armateur qui embarque a bord de son
navire un observateur est tenu de :

- faciliter le déroulement de la mission ;

- mettre 4 sa disposition toutes les informations ou
tous les documents et instruments nécessaires
pour l'accomplissement de sa mission,

- assurer a l’observateur de bonnes conditions de
sécurité, de travail et de séjour a bord du navire.

Chapitre 4 : Des obligations
du capitaine du navire

Article 5 : Le capitaine du navire a bord duquel il y'a
un observateur est tenu de :

- fournir les renseignements qu'il sollicite ;

- permettre l'accés aux appareils de navigation ou
de surveillance ;

- autoriser de communiquer autant que nécessaire
avec le service compétent du ministére;

- autoriser de filmer, d’enregistrer ou de photogra-
phier les activités de péche ainsi que les engins de
péche a bord du navire ;

- autoriser le prélévement de tout échantillon en
vue de déterminer l’étendue des activités du
navire.

Article 6 : Aprés chaque débarquement, I’observateur
présente un rapport sur toute I’'activité qu'il a obser-
vée a bord du navire qui peut étre utilisé comme
preuve a l'occasion des procédures de sanctions pour
infractions en matiére de péche maritime.

Ce rapport doit indiquer si :

- la péche se fait dans les conditions conformes aux
dispositions en vigueur et aux conventions inter-
nationales ratifiées par le Congo ;

- la conservation des produits de la péche est
assurée conformément aux dispositions en
vigueur.

Article 7 : Le rapport est transmis au ministre de la
péche et de l’'aquaculture sous huitaine.

Article 8 : Lorsque les conclusions du rapport de l’ob-
servateur mettent en relief une pratique de la péche
non-conforme aux dispositions en vigueur, le minis-
tre de la péche et de l’'aquaculture peut ordonner la
mise 4 demeure a quai du navire incriminé.

Article 9 : Lobservateur a bord du navire de péche a
rang d’officier, il doit bénéficier du traitement da aux
officiers de navire.

Toutefois, il est interdit 4 l'armateur ou au capitaine
du navire de conclure des ententes, de quelque nature
que ce soit, avec l’observateur permettant a ce dernier
de remplir des fonctions de main a bord du navire.

Article 10 : Les armateurs assurent la prise en char-
ge, en ce qui concerne les commodités, de l’observa-
teur a bord du navire pendant la durée de la marée.

Pour le cas d’un navire étranger qui fait relache dans
un port étranger, l’observateur débarqué en vue d’un
rapatriement vers son lieu d'origine doit étre pris en
charge. par l’‘armateur.

Article 11 : Tout contrevenant aux dispositions du
présent décret est passible des pénalités prévues par
les articles 84 et 92 de la loi n° 2-2000 du 1 février
2000 susvisée.

Article 12 : Le présent décret sera enregistré et publié
au Journal officiel de la République du Congo.

Fait a Brazzaville, le 12 mars 2012
Par le Président de la République,
Denis SASSOU-N’'GUESSO
Le ministre de la péche et de l'aquaculture,
Hellot Matson MAMPOUYA

Le ministre des finances, du budget
du portefeuille public,

Gilbert ONDONGO

Décret n° 2012-175 du 12 mars 2012 por-
tant réorganisation et fonctionnement du fonds d’a-
ménagement halieutique

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 2-2000 du 1 février 2000 portant orga-
nisation de la péche maritime en République du
Congo ;

Vu la loi n° 3-2010 du 14 juin 2010 portant organi-
sation de la péche et de l'aquaculture continentales ;
Vu lordonnance n° 12-2001 du 19 septembre 2001
déterminant la présidence des conseils d’administra-
tion et des comités de direction des entreprises et des
établissements publics ;

Vu le décret n° 94-345 du 1 aout 1994 déterminant
les régles de fonctionnement du fonds d’aménage-
ment halieutique ;

Vu le décret n° 2002-369 du 30 novembre 2002
fixant les attributions et la composition des organes
de gestion et de tutelle des entreprises et des établis-
sements publics ;
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 325

Vu le décret n° 2011-558 du 17 aout 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 modi-
fiant la composition du Gouvernement.

En Conseil des ministres,
Décréte :
TITRE I : DISPOSITIONS GENERALES

Article premier : Le présent décret fixe, conformé-
ment aux dispositions du décret n° 2002-369 du 30
novembre 2002 susvisé, la réorganisation et le fonc-
tionnement du fonds d’aménagement halieutique.

Article 2 : Le fonds d’aménagement halieutique est
un établissement public administratif, doté de la per-
sonnalité morale et de l’‘autonomie financiére.

Article 3 : Le fonds d’aménagement halieutique a
pour missions de :

- assurer le financement des travaux, études, pro-
jets et micro-projets d'initiatives communautaires
visant 4 évaluer, 4 aménager et a gérer de fagon
rationnelle les ressources biologiques, ainsi que
Télevage des animaux et la culture des plantes
aquatiques ;

- financer l’'assistance dons le cadre d’un appui
technique aux pécheurs et aux aquaculteurs ;

- financer la constitution d'une base de données

relative aux secteurs de la péche et de l'aquacul-

ture ;

financer le renforcement des capacités en matiére

de formation et de conditions de travail des

agents de l'administration de la péche et de

Taquaculture ;
financer les campagnes de vulgarisation des

textes réglementaires ;

financer les opérations de balisage de la zone

réservée a la péche artisanale ;

financer les programmes de développement de la

péche et de l’'aquaculture ;

financer les travaux d’inventaire des eaux conti-

nentales publiques, les eaux mixtes de la sous-

région et les eaux du patrimoine foncier d'origine
coutumiére et autres activités qui concourent au
développement de la péche et de l’aquaculture.

Article 4 : Conformément aux dispositions combinées
des articles 53 de la loi n° 2-2000 du 1° février 2000
et 49 de la loi n° 3-2010 du 14 juin 2010 susvisées,
les ressources du fonds d’aménagement halieutique
proviennent de :

- la taxe sur la licence de péche industrielle ;

- la taxe sur le permis de péche artisanale profes-
sionnelle ;

- la taxe sur le permis de péche sportive ;

- la taxe sur le contrdle et l'assurance qualité du
poisson, des autres produits de péche et d’aqua-
culture et de leurs dérivés ;

- la taxe sur le permis d’exploitation des espéces

aquatiques rares ;

- la taxe sur la photographie et la cinématographie
professionnelles de la faune et de la flore aqua-
tiques ;

- la taxe de péche sportive compétitive ;

- la taxe sur l’exploitation des espéces protégées
issues des battues autorisées ;

- la taxe sur I’exploitation des différents trophées
des produits de la péche ;

- les subventions de l'Etat.

TITRE II : DE LA REORGANISATION

Article 5 : Le fonds d’aménagement halieutique est
administré et géré par un comité de direction et une
direction générale.

Chapitre 1 : Du comité de direction

Article 6 : Le comité de direction est l’organe d’orien-
tation et d’administration du fonds d’aménagement
halieutique.

Il se prononce sur toutes les questions relatives a la
gestion du fonds, notamment :

- le programme d’activité du fonds ;

- le budget ;

- le statut et la remunération du personnel ;

- les rapports d’activités ;

- laffectation des résultats ;

- le bilan ;

- le plan d’embauche et les licenciements ;

- les programmes des investissements ;

- les mesures d’expansion ou de redimension-
nement du fonds ;

- les propositions de nominations a la direction
générale du fonds ;

- le réglement intérieur.

Article 7 : Le comité de direction du fonds d’aména-
gement halieutique comprend :

- un président ;

- un représentant de la Présidence de la République;

- un représentant du ministére en charge de la
péche et de l’aquaculture ;

- un représentant des armateurs ;

- un représentant des pécheurs et des aquaculteurs;

- un représentant du personnel ;

- le directeur général du fonds d’aménagement
halieutique ;

- deux personnalités connues pour leurs compé-
tences et nommées par le Président de la
République.

Article 8 : En cas de nécessité et aprés avis favorable
des autres membres, le président du comité de direc-
tion peut faire appel a toute personne ressource.

Article 9 : Le président du comité de direction est
nommé par décret du Président de la République, sur
proposition du ministre chargé de la péche et de I'a-
quaculture.
326 Journal officiel de la République du Congo

N° 12-2012

Les autres membres du comité de direction sont
nommés par arrété du ministre de la péche et de l'a-
quaculture, sur proposition des institutions qu’ils
représentent.

Article 10 : Le président du comité de direction a pour
missions de :

- convoquer et présider les réunions du comité de
direction et fixer leur ordre du jour

- assurer le contréle de l'exécution des délibérations
du comité de direction ;

- signer les actes approuvés par le comité de direc-
tion.

Chapitre 2 : De la direction générale

Article 11 : La direction générale du fonds d’aména-
gement halieutique assure la gestion quotidienne du
fonds dans I‘intervalle des sessions du comité de
direction.

Article 12 : La direction générale du fonds d’aména-
gement halieutique est dirigée et animée par un
directeur général nommeé par décret en Conseil des
ministres, sur proposition du ministre chargé de la
péche et de l’'aquaculture.

Le directeur général du fonds d’aménagement halieu-
tique est chargé, notamment, de :

- exécuter les décisions ou les délibérations du
comité de direction ;

- assurer le secrétariat du comité de direction ;

- organiser, coordonner et contréler l’ensemble des
activités du fonds ;

- préparer les sessions du comité de direction ;

- veiller a l'application des textes régissant l’organi-
sation et le fonctionnement du fonds ;

- gérer les ressources et le patrimoine du fonds ;

- ouvrir et gérer les comptes courant et de dépét du
fonds ;

- représenter le fonds dans les actes de la vie civile;

- élaborer les programmes, les rapports d’activités
et le budget du fonds.

Article 13 : Le directeur général est l’ordonnateur
principal du budget du fonds.

Article 14 : Le directeur général du fonds d’aménage-
ment halieutique prépare les projets de budget et de
programme annuels a réaliser.

Article 15: La direction générale du fonds d’aménage-
ment halieutique, outre le secrétariat de direction,
comprend :

- la direction de la programmation ;
- la direction des affaires administratives et finan-
ciéres.

Section 1 : Du secrétariat de direction
Article 16 : Le secrétariat de direction est dirigé et

animé par un chef de secrétariat qui a rang de chef
de service.

Il est chargé de tous les travaux de secrétariat,
notamment, de :

réceptionner et expédier le courrier ;

- analyser sommairement les correspondances et
autres documents ;

- saisir et reprographier les correspondances et
autres documents administratifs ;

- et, d'une maniére générale, exécuter toute autre

tache qui peut lui étre confiée.

Section 2 : De la direction de la programmation

Article 17 : La direction de la programmation est diri-
gée et animée par un directeur.

Elle est chargée, notamment, de :

- planifier et suivre l'ensemble des investissements
du fonds dans les secteurs de la péche et de
Taquaculture ,

- suivre l’évolution des activités du fonds dans les
secteurs de la péche et de l’aquaculture ;

- proposer les programmes d’intervention du fonds
dans les secteurs de la péche et de l’aquaculture;

- élaborer un tableau de bord de gestion prévision-
nelle des interventions dans les secteurs de la
péche et de I’'aquaculture ;

- tenir les statistiques de tous les secteurs de la
péche et de I'aquaculture.

Article 18 : La direction de la programmation comp-
rend :

- le service des études et du suivi des programmes ;
- le service de la prévision et des statistiques.

Section 3 : De la direction des affaires
administratives et financiéres

Article 19 : La direction des affaires administratives
et financiéres est dirigée et animée par un directeur.

Elle est chargée, notamment, de :

- gérer les ressources humaines ;

- élaborer et suivre le plan de formation, de perfec-
tionnement et de recyclage du personnel ;

- préparer, suivre et exécuter le budget du fonds ;

exécuter toutes les opérations de recettes et de

dépenses ainsi que toutes les opérations de tré-

sorerie ;

- tenir a jour les documents comptables et finan-
ciers ;

- gérer le patrimoine du fonds ;

- gérer les archives et la documentation.

Article 20 : La direction des affaires administratives
et financiéres comprend :

- le service des ressources humaines ;
- le service des finances et du matériel ;
- le service des archives et de la documentation.

TITRE III : DU FONCTIONNEMENT

Article 21 : Le comité de direction du fonds d’aména-
Du jeudi 22 mars 2012

Journal officiel de la République du Congo 327

gement halieutique se réunit deux fois par an en ses-
sion ordinaire, en janvier et en juin, sur convocation
de son président.

Toutefois, il peut se réunir en session extraordinaire,
sur linitiative de son président ou a la demande des
deux tiers de ses membres.

Article 22 : Le comité de direction du fonds d’aména-
gement halieutique ne peut valablement délibérer
que si les deux tiers de ses membres sont présents ou
représentés.

Les délibérations sont prises a la majorité simple. En
cas de partage des voix, celle du président est pré-
pondérante.

Article 23 : Le secrétariat du comité de direction est
assuré par le directeur général du fonds d’aménage-
ment halieutique.

Article 24 : Les délibérations du comité de direction
sont constatées par un procés-verbal signé par le pré-
sident et le secrétaire. Chaque délibération est chrono-
logiquement répertoriée dans un registre spécial para-
phé par le président et tenu a jour par le secrétaire.

Article 25 : Le président du comité de direction trans-
met au ministre chargé de la péche et de l'aquacultu-
re, dans les quinze jours qui suivent la fin de la ses-
sion, soit par courrier recommandé avec accusé de
réception, soit par cahier de transmission, les copies
des délibérations adoptées.

Article 26 : Les délibérations issues du comité de
direction sont exécutoires immédiatement, sauf cel-
les qui sont soumises a I’'approbation du Conseil des
ministres.

Article 27 : Les fonctions de membre du comité de
direction sont gratuites.

Toutefois, une indemnité fixée par le comité de direc-
tion est allouée a chaque membre lors des sessions.
En cas de déplacement de ses membres, le fonds
prend en charge les frais de voyage et de séjour.

TITRE IV : DES DISPOSITIONS FINANCIERES
ET COMPTABLES

Article 28 : Les dépenses sont exécutées et suivies
selon les régles de la comptabilité publique.

Article 29 : Un comptable public, nommé par arrété
du ministre chargé des finances, tient la comptabili-
té par rubriques et opérations distinctes.

Le comptable public adresse un rapport de compte de
gestion a la Cour des comptes et de discipline budgétaire.

Article 30 : Les opérations de recettes et de dépenses
du fonds d’aménagement halieutique sont reprises
dans un compte de dépot hors budget ouvert au tré-
sor public.

Ace compte, sont imputées chaque année :
en recettes :

- la taxe sur la licence de péche maritime indus-
trielle ;

- la taxe sur le permis de péche artisanale profes-
sionnelle ;

- la taxe sur le contréle et l'assurance qualité du
poisson, des autres produits de péche et d’aqua-
culture et de leurs dérivés ;

- les taxes relatives a la péche et a I'quaculture con-
tinentales ;

- le produit des amendes, transactions et autres
confiscations prévues par la loi n° 2-2000 du 1°
février 2000 susvisée ;

- le report des exercices antérieurs ;

- la subvention allouée par l'Etat ;

- les dons et legs.

en dépenses :

- les dépenses afférentes a l’exécution des pro-
grammes annuels ;

- les dépenses relatives 4 l’'exécution des plans
d’aménagement des pécheries maritimes, conti-
nentales et des systémes aquacoles ;

- les dépenses de fonctionnement du comité consul-
tatif des péches et de l’'aquaculture, de la commis-
sion de classement, des brigades d’inspection, de
contrdle et de surveillance des activités de péche
et d’aquaculture ;

- les dépenses relatives aux services d’appui aux
pécheurs et aux aquaculteurs.

TITRE V : DE LA TUTELLE

Article 31 La tutelle du fonds d’aménagement
halieutique est exercée par le ministre chargé de Ia
péche et de l'aquaculture.

Article 32 : Le ministre chargé de la péche et de I'a-
quaculture est chargé de :

- veiller a la mise en ceuvre de la politique
économique et sociale du Gouvernement et assur-
er le contréle de l’exécution de cette politique
dans les domaines de la péche et de l’'aquaculture;

- présenter au Conseil des ministres les délibéra-
tions du comité de direction du fonds d’aménage-
ment halieutique,

- veiller a l'exécution des délibérations du comité de
direction.

TITRE VI : DES CONTROLES,

Article 33 : Le fonds d’'aménagement halieutique est
soumis aux contrdles ci-aprés :

- de tutelle ;
- de l'Etat ;
- de la Cour des comptes et de discipline budgétaire.

TITRE VII : DISPOSITIONS
DIVERSES ET FINALES

Article 34 : Les directeurs, les chefs de service et les
328 Journal officiel de la République du Congo

N° 12-2012

chefs de bureau sont nommés conformément a la
réglementation en vigueur.

Article 35 : Les attributions et l’organisation des ser-
vices et des bureaux 4 créer, en tant que de besoin,
sont fixées par arrété du ministre.

Article 36 : Sur proposition du ministre chargé de la
péche et de l'aquaculture, la dissolution du comité de
direction peut étre prononcée en Conseil des minist-
res pour carence, irrégularités graves ou autres man-
quements de nature a mettre en péril le fonds.

Article 37 : Le présent décret, qui abroge toutes
dispositions antérieures contraires, sera enregistré et
publié au Journal officiel de la République du Congo.

Fait a Brazzaville, le 12 mars 2012
Par le Président de la République,
Denis SASSOU-N'GUESSO

Le ministre de la péche et
de l’'aquaculture,

Hellot Matson MAMPOUYA

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO

MINISTERE DES AFFAIRES FONCIERES
ET DU DOMAINE PUBLIC

Arrété n° 2763 du 15 mars 2012 portant
affectation d'une parcelle de terrain constitutive du
domaine public du port autonome de Pointe-Noire a
la direction générale du commerce intérieur.

Le ministre des affaires fonciéres
et du domaine public,

Vu la constitution ;

Vu la loi n° 9-2004 du 26 mars 2004 portant Code du
domaine de IEtat ;

Vu la loi n° 10-2004 du 26 mars 2004 fixant les
principes généraux applicables au régime domanial
et foncier :

Vu le décret n° 2010-122 du 19 février 2010 relatif
aux attributions du ministre des affaires fonciéres et
du domaine public

Vu le décret n° 2011-558 du 17 aot 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement.

Arréte :
Article premier : Il est affecté 4 la direction générale
du commerce intérieur, une parcelle de terrain con-
stitutive du domaine public du port autonome de

Pointe-Noire.

Article 2 : La parcelle de terrain ainsi affectée, est

destinée a accueillir une plate forme logistique de la
République de Namibie, pour une durée indéter-
minée, sans contrepartie financiére et suivant la
clause de réciprocité entre les deux Etats.

Article 3 : La parcelle de terrain visée a l'article pre-
mier du présent arrété, de forme polygonale, couvre
une superficie de 3ha 00a 23ca, conformément au
plan de délimitation joint en annexe.

Article 4 : La présente affectation vaut transfert de
gestion de la parcelle de terrain morcelée, a la direc-

tion générale du commerce intérieur.

Article 5 : La parcelle de terrain ainsi morcelée est
soumise au régime de la domanialité publique.

Article 6 : Le présent arrété sera enregistré, publié au
Journal officiel et communiqué partout ou besoin
sera.

Fait a Brazzaville, le 15 mars 2012

Le ministre des affaires fonciéres
et du domaine public,

Pierre MABIALA

SCTE TSE: 5 z
bes AFFAIRES 'FONGIERES DUEABASTRE!
LA TORDGRAPEIE

6 PAR TEMENTALE OBR FOINTE-NOIRE/KOUILOU

PLAN

MAT CONGOLAIS

GENERALE Ou COMMERCE!
iNremeur). \
NOV 201

prea

Du jeudi 22 mars 2012

Journal officiel de la République du Congo 329

B - TEXTES PARTICULIERS

MINISTERE DU DEVELOPPEMENT DURABLE,
DE L’ECONOMIE FORESTIERE ET
DE L'ENVIRONNEMENT

AGREMENT

Arrété n° 2734 du 14 mars 2012. Le bureau
d'études Bureau Veritas Congo, domicilié a Pointe-
Noire, immeuble EPB, zone industrielle de la foire, B.P.
: 657, est agréé a réaliser les études ou évaluations
dimpact sur l'environnement en République du Congo

Le bureau d’études Bureau Veritas Congo est tenu
d'exercer ses activités, conformément aux lois et
réglements en vigueur en République du Congo et
aux conventions internationales en matiére de pro-
tection de l'environnement.

Le présent agrément est délivré exclusivement pour
lactivité autorisée au bureau d’études Bureau
Veritas Congo.

Il est strictement personnel et incessible.

La durée du présent agrément est fixée a trois (3) ans
renouvelable.

En cas d'inobservation des dispositions du présent
arrété, le bureau d’études Bureau Veritas Congo est
passible des sanctions et peines prévues par la loi
n° 003-91 du 23 avril 1991 sur la protection de I’en-
vironnement et ses textes subséquents.

Le présent arrété prend effet 4 compter de la date de
signature.

Arrété n° 2735 du 14 mars 2012. Le bureau
d'études Cabinet Conseil Ozone Congo, domicilié a
Pointe-Noire, avenue Charles de Gaulle, B.P. : 5128,
est agréé a réaliser les études ou évaluations d'im-
pact sur l'environnement en République du Congo

Le bureau d'études Cabinet Conseil Ozone Congo est
tenu d’exercer ses activités, conformément aux lois et
réglements en vigueur en République du Congo et
aux conventions internationales en matiére de pro-
tection de l'environnement.

Le présent agrément est délivré exclusivement pour
lactivité autorisée au bureau d’études Cabinet
Conseil Ozone Congo.

Il est strictement personnel et incessible.

La durée du présent agrément est fixée a trois (3) ans
renouvelable.

En cas d'inobservation des dispositions du présent
arrété, le bureau d’études Cabinet Conseil Ozone
Congo est passible des sanctions et peines prévues
par la loi n° 003-91 du 23 avril 1991 sur la protec-
tion de l'environnement et ses textes subséquents.

Le présent arrété prend effet 4 compter de la date de
signature.

PARTIE N OFFICIELLE

- ANNONCE -
ANNONCE LEGALE

CONGOLAISE INDUSTRIELLE DES BOIS CIB
Société anonyme au capital de
2 370 000 000 de Francs CFA
Siége social : Pokola,
B.P. 41, Ouesso

République du Congo
RCCM OUESSO : CG-OUE-RCCM 05 B 179

AUGMENTATION DE CAPITAL ET
ASSAINISSEMENT FINANCIER

1. Aux termes du procés-verbal de l'‘Assemblée généra-
le extraordinaire en date du 16 décembre 2011, recu
au rang des minutes de Maitre Raissa Ursule MAKAYA
MAKUMBU, Notaire en la résidence de Brazzaville, en
date du 30 décembre 2011, sous le répertoire n° 188,
enregistré 4 Ouesso (Recette de I'Enregistrement, des
Domaines et du Timbre de Ouesso) en date du 31 jan-
vier 2012, sous le numéro 003 folio 025/2, les action-
naires de la société ont notamment décidé de :

- procéder 4 une augmentation de capital social de
seize milliards quatre cent soixante six millions
(16 466 000 000) de francs CFA, pour le porter a
dix-huit milliards huit cent trente-six millions (18
836 000 000) de francs CFA, par l’émission de
trois millions deux cent quatre-vingt-treize mille
deux cent (3 293 200) actions nouvelles de cing
mille (5 000) francs CFA chacune, augmentation
réalisée par compensation de créances détenues
sur la CIB par Tlactionnaire tt Timber
International sa ;

- procéder a une réduction du capital social de onze
milliards huit cent trente-six millions (11836 000
000) de francs CFA pour le ramener a sept mil-
liards (7 000 000 000) francs CFA, par imputation
de ce montant au compte report 4 nouveau arrété
et certifié par le commissaire aux comptes au 31
décembre 2010 ;

- de modifier, en conséquence, et sous réserve de la
réalisation définitive de l’opération d’augmenta-
tion et de réduction du capital social, les articles
6 et 7 des statuts, relatifs respectivement aux
APPORTS et au CAPITAL SOCIAL, comme suit :

ARTICLE 6 : APPORTS

Il a été fait apport a la Société, lors de la constitution
et des augmentations successives du capital, d'une
somme de deux milliards soixante-dix millions
(2.070.000.000) de francs CFA, correspondant 4a la
valeur nominale des actions composant le capital
social.
330 Journal officiel de la République du Congo

N° 12-2012

Il a en outre été fait apport d'une somme de trois
cents millions (300.000.000) de Francs CFA, dans le
cadre d'une augmentation de capital en numéraire
décidée le 10 octobre 2005.

Il a en outre été fait apport d'une somme de seize
milliards quatre cent  soixante-six millions
(16.466.000.000) de Francs CFA dans le cadre d’une
augmentation de capital par compensation de créan-
ces décidée le 10 décembre 2011.

Il a enfin été procédé a une réduction du capital de
onze milliards huit cent trente-six millions (-
11.836.000.000) de Francs CFA, décidée le 16
décembre 2011, dans le cadre d'un assainissement
des capitaux propres de la société.

ARTICLE 7 : CAPITAL SOCIAL

Le capital social, aprés réalisation de la derniére opé-
ration accordéon réalisée en date du 16 décembre
2011, est fixé a la somme de sept milliards
(7.000.000.000) de Francs CFA, divisé en un million

quatre cent mille (1.400.000) actions de cinq mille
(5.000) Francs CFA de valeur nominale chacune,
intégralement libérées et numérotées de 1 a
1.400.000.

2. Aux termes de la déclaration notariée de souscrip-
tion et de versement recue en date du 30 décembre
2011, par Maitre Raissa Ursule MAKAYA-MAKUMBU,
Notaire en la résidence de Brazzaville, sous le réper-
toire n° 190, enregistré a Ouesso (Recette de
lEnregistrement, des Domaines et du Timbre de
Ouesso) en date du 31 janvier 2012 sous le numéro
006 folio 025/5 le il a été constaté la réalisation défi-
nitive de l’augmentation du capital.

Le dépot de ces actes a été fait au Greffe du Tribunal
de Commerce de Ouesso, auprés duquel une réquisi-
tion de modification conséquente de l'immatricula-
tion de la société au Registre du Commerce et du
Crédit Mobilier a été sollicitée.

Pour avis
Le conseil d’administration.
Imprimé dans les ateliers
de l'mprimerie du Journal Officiel
B.P.: 2087 Brazzaville

—
